Exhibit 10.1

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is made
and dated as of July 21, 2017 and is entered into by and between PLUG POWER
INC., a Delaware corporation, EMERGING POWER INC., a Delaware corporation,
EMERGENT POWER INC., a Delaware corporation and each of their Qualified
Subsidiaries (hereinafter collectively referred to as the “Borrower”), and NY
GREEN BANK (“Lender”), a division of the New York State Energy Research &
Development Authority (“NYSERDA”).

 

RECITALS

 

A.            Borrower and Lender have entered into a Loan and Security
Agreement, dated as of December 23, 2016 (such Loan and Security Agreement, as
amended, supplemented, amended and restated and otherwise modified from time to
time, the “Original Loan and Security Agreement”) pursuant to which, Lender has
made Advances to Borrower in the aggregate principal amount of Twenty-Five
Million Dollars ($25,000,000), which amount is the Maximum Term Loan Amount
under such Original Loan and Security Agreement.

 

B.            Borrower has requested Lender to amend and restate the Original
Loan and Security Agreement to, among other things, (i) increase the Maximum
Term Loan Amount to the amount of Forty-Three Million Seven Hundred Eighty-Two
Thousand Three Hundred Thirty Dollars ($43,782,330) (ii) to make available to
Borrower additional Advances in an aggregate principal amount of up to Twenty
Million Dollars ($20,000,000) (the “Additional Term Loan”) and (iii) to
incorporate the terms of previous amendments to the Original Loan and Security
Agreement; and

 

C.            Lender is willing to amend and restate the Original Loan and
Security Agreement, and to make the Additional Term Loan, on the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1          Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

 

“Additional Project Document” shall mean any material contract or agreement
relating to the development, construction, testing, operation, maintenance,
repair, financing or use of any Project entered into by Borrower with any other
Person subsequent to the date of this

 

--------------------------------------------------------------------------------


 

Agreement (including any contract(s) or agreement(s) entered into in
substitution for any Project Document that has been terminated in accordance
with its terms or otherwise).

 

“Advance” means a Term Loan Advance.

 

“Advance Date” means the funding date of an Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to the
Lender in substantially the form of Exhibit A, which account numbers shall be
redacted for security purposes if and when filed publicly by the Borrower.

 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another
Person, (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph.  As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Schedule” means the following schedule of outstanding balances on
all Advances as of certain dates:

 

Balance Test Date

 

Outstanding Balance
of Advances

 

9/30/2017

 

$

40,793,847

 

12/31/2017

 

$

32,801,274

 

3/31/2018

 

$

28,325,910

 

6/30/2018

 

$

24,917,116

 

9/30/2018

 

$

18,457,272

 

12/31/2018

 

$

13,744,424

 

3/31/2019

 

$

13,156,679

 

6/30/2019

 

$

12,089,244

 

9/30/2019

 

$

5,707,330

 

12/31/2019

 

$

0

 

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means 9.50%.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Balance Test Date” means a Balance Test Date set forth in the definition of
“Amortization Schedule”.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Business Day” means the hours between 9:00 a.m. — 4:00 p.m., Eastern time,
Monday through Friday, other than the following days: New Year’s Day, Dr. Martin
Luther King, Jr. Day, Lincoln’s Birthday, Washington’s Birthday (celebrated on
President’s Day), Memorial Day, the day before and Independence Day, Labor Day,
Columbus Day, Election Day, Veterans’ Day, the day before and after Thanksgiving
Day, Christmas Eve and Christmas Day and New Year’s Eve and any other day on
which banks are required or authorized by law to close in New York State.  For
purposes hereof, if any day listed above as a day on which Lender is closed
falls on a Sunday, such day is celebrated on the following Monday.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means (a) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Borrower in which the holders
of Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving
entity, or (b) any “change in control,” “change of control” or similar
definition or provision in any Material Financing Agreement (Covenant).

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Closing Fee” means a sum equal to one percent (1.00%) of the Additional Term
Loan.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the property described in Section 3.

 

“Common Stock” means the Common Stock of the Borrower.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Confirmation” means any Maintenance Services Confirmation in respect of a
Specified Customer Agreement and any Staffing Confirmation in respect of any
such Maintenance Services Confirmation.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation, in each
case of another Person, including any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all net obligations arising under any interest rate, currency
or commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

 

“Credit Default Swap Index Coupon” means for any day during an Interest Period,
the rate determined by the Lender on the date that is two (2) Business Days
prior to the commencement of such Interest Period by reference to the coupon
quoted by Markit Group Limited, reflected in basis points, on such date for the
CDX North American High Yield Sub-Index for “B” Rated Credits.

 

“Default Rate” means, with respect to the Advances, the interest rate per annum
equal to the Term Loan Interest Rate plus five percent (5%) per annum.

 

4

--------------------------------------------------------------------------------


 

“Deployment Commitment” means Borrower’s commitment to (a) enter into contracts
with customers for the delivery of, (b) deliver to customers, and (c) place into
service with customers (collectively “deploy”, with “deployment” having a
correlative meaning) [2340] GenDrive units located (or to be located, as the
case may be) in the State of New York during the period commencing on the
Initial Closing Date and ending on the Term Loan Maturity Date.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit that is not evidenced by an instrument.

 

“Designated Competitor” means any Person identified in writing by Borrower to
the Lender and acknowledged in writing by the Lender.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Employment Commitment” means Borrower’s commitment to add each year fifty-two
(52) full-time permanent employees to the number of its full-time permanent
employees employed in the State of New York during the period commencing on the
Initial Closing Date and ending on the Term Loan Maturity Date; provided that
the number required to be added in any year shall be prorated for any year that
is not a full year.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals and orders of
courts or Governmental Authorities, relating to the protection of human health
or the environment, including, but not limited to, requirements pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escrow Release Amount” means the amount of cash collateral released from the
Project Restricted Accounts, in aggregate, as set forth under the Escrow Release
Schedule.

 

“Escrow Release Schedule” means that certain release schedule attached hereto as
Schedule 5.18.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or, in
the case of Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of the Lender with respect to
an applicable interest in a Loan or Term Commitment pursuant to a law in effect
on the date on which (i) the Lender

 

5

--------------------------------------------------------------------------------


 

acquires such interest in the Loan or (ii) the Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.10,
amounts with respect to such Taxes were payable either to the Lender’s assignor
immediately before the Lender became a party hereto or to the Lender immediately
before it changed its lending office, and (c) Taxes attributable to the Lender’s
failure to comply with Section 2.10(e).

 

“Existing Agent” means Hercules Capital, Inc., a Maryland corporation.

 

“Existing Loan Agreement” means that certain Loan and Security Agreement dated
as of June 27, 2016, as the same may be amended, restated or modified from time
to time, by and among the Borrower, the Existing Agent and the lenders party
thereto.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“GenDrive” means Plug Power’s product line composed of a hydrogen fueled PEM
fuel cell system used to provide power to material handling vehicles.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision or any court, agency, authority, department,
commission, board, bureau or instrumentality thereof, or central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means any substances or materials (i) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any applicable Environmental Law, (ii) which are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority, (iii) the presence of which
require investigation or remediation under any applicable Environmental Law,
(iv) the discharge, emission or release of which requires a permit or license
under any applicable Environmental Law, (v) which are found by a court of
competent jurisdiction to constitute a nuisance or a trespass to neighboring
properties or found by any Governmental Authority of competent jurisdiction to
pose a health or safety hazard to Persons, (vi) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance of the type listed in any other part of this definition, or
(vii) which contain asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas in percentages or at levels
which make them subject to applicable Environmental Laws.

 

6

--------------------------------------------------------------------------------


 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within one hundred twenty (120) days), including reimbursement and other
obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all capital lease obligations, and (d) all Contingent Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Closing Date” means December 23, 2016.

 

“Initial Term Loan” means the loan made by Lender to Borrower in an aggregate
principal amount of up to Twenty-Five Million Dollars ($25,000,000) pursuant to
the Original Loan and Security Agreement.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Interest Period” means, with respect to any Advance, the period commencing on
the date of such Advance and ending on the last day of the calendar quarter that
includes the date of such Advance and each subsequent period commencing on the
first day of the next calendar quarter and ending on the last day of such
calendar quarter, or, if earlier, the date on which the Loan and all other
amounts due to Lender hereunder have been Paid in Full.  Interest shall accrue
for each Interest Period from and including the first day of such Interest
Period to and including the last day of such Interest Period.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“IP Security Agreement” means that certain Intellectual Property Security
Agreement executed and delivered by Borrower to Lender and dated as of the
Initial Closing Date.

 

“IRS” means the United States Internal Revenue Service.

 

7

--------------------------------------------------------------------------------


 

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as
Exhibit G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“Lender Account” means the account maintained for the benefit of Lender at Bank
of America having the account number [REDACTED], or such other account at such
other bank as to which the Lender shall notify the Borrower in writing.

 

“Letter of Direction” means an irrevocable direction letter directing Escrow
Release Amounts from a financial institution listed on Schedule 5.18 to Lender

 

“LIBO Rate” means, for any day during an Interest Period, the rate determined by
the Lender at approximately 11:00 a.m. (London time) on the date that is two
(2) Business Days prior to the commencement of such Interest Period by reference
to the British Bankers’ Association Interest Settlement Rates for three
(3) month deposits in Dollars (as set forth by any service selected by the
Lender that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the rate determined by the Lender by
reference to a replacement index selected by Lender that Lender determines in
good faith to reflect the rate available to Lender in the London Interbank
Market for three (3) month deposits in Dollars for a period equal to such
Interest Period; provided, further, that the LIBO Rate shall be at least 0.0%
per annum.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the Account Control
Agreements, the Joinder Agreements, all UCC Financing Statements, the IP
Security Agreement, and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.

 

“Maintenance Services” has the meaning given to it in the Master Agreement.

 

“Maintenance Services Confirmation” has the meaning given to it in the Master
Agreement.

 

“Master Agreement” means that certain Master Agreement dated as of the date
hereof, by and between ServiceCo and Plug Power.

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Lender to enforce any of its rights or remedies with respect
to the Secured Obligations; or (iii) the Collateral or Lender’s Liens on the
Collateral or the priority of such Liens.

 

“Material Financing Agreement (Covenant)” means any instrument or agreement
governing Indebtedness or any operating lease entered into in connection with
any debt financing or similar sale-leaseback financing (including without
limitation, any Project Financing Agreement), in each case of Borrower or its
Subsidiaries and in each case exceeding $3,000,000 in principal amount
outstanding.

 

“Material Financing Agreement (Notice)” means any instrument or agreement
governing Indebtedness or any operating lease entered into in connection with
any debt financing or similar sale-leaseback financing (including without
limitation, any Project Financing Agreement), in each case of Borrower or its
Subsidiaries and in each case exceeding $1,000,000 in principal amount
outstanding.

 

“Maximum Term Loan Amount” means Forty-Three Million Seven Hundred Eighty-Two
Thousand Three Hundred Thirty and No/100 Dollars ($43,782,330).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net income (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

 

“Net Loss” means negative Net Income.

 

“Note(s)” means a Term Note.

 

“NYSERDA” has the meaning given to it in the preamble to this Agreement.

 

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

9

--------------------------------------------------------------------------------


 

“Paid in Full” means (a) the payment in full in cash of the Advances and other
Obligations, other than contingent indemnification obligations for which no
claims have been asserted; (b) the termination of the Term Commitment, and
(c) the release of any claims of the Borrowers against Lender arising on or
before the Term Loan Maturity Date.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

 

“Permitted Indebtedness” means (i) Indebtedness of Borrower and its
Subsidiaries  in favor of Lender arising under this Agreement or any other Loan
Document; (ii) Indebtedness existing on the Closing Date which is disclosed in
Schedule 1A; (iii) Indebtedness of (A) up to $200,000 outstanding at any time
and (B) in addition to the Indebtedness in clause (A), incurred pursuant to
sale-leaseback transactions for certain hydrogen tube trailers not to exceed
$4,000,000, in each case secured by a Lien described in clause (vii) of the
defined term “Permitted Liens,” provided such Indebtedness does not exceed the
cost of the Equipment financed with such Indebtedness; (iv) Indebtedness to
trade creditors incurred in the ordinary course of business, including
Indebtedness incurred in the ordinary course of business with corporate credit
cards; (v) Indebtedness that also constitutes a Permitted Investment;
(vi) Subordinated Indebtedness; (vii) reimbursement obligations in connection
with letters of credit issued for the account of any Borrower or any of its
Subsidiaries to support obligations of such Borrower or such Subsidiary under a
Project Financing Agreement, provided that such reimbursement obligations
(a) shall not exceed, in respect of any Project, the value of such Project and
(b) shall be solely secured by Liens under clause (xiv)(A) of the definition of
“Permitted Liens”; (viii) other Indebtedness in an amount not to exceed
$1,200,000 at any time outstanding, (ix) intercompany Indebtedness as long as
either (A) each of the Subsidiary obligor and the Subsidiary obligee under such
Indebtedness is a Qualified Subsidiary that has executed a Joinder Agreement or
(B) such loans to all non-Qualified Subsidiaries does not exceed $600,000 in the
aggregate following the Initial Closing Date or such higher amount as the Lender
may approve in writing; (x) guarantees of Indebtedness of a Borrower by any
Borrower, provided such Indebtedness so guaranteed was otherwise permitted to be
incurred hereunder; (xi) Indebtedness incurred or owed by Borrower or any SPE
pursuant to Project Financing Agreements, to the extent constituting
Indebtedness under GAAP, to finance or refinance the acquisition, development,
construction, and operation of Projects; (xii) Indebtedness owed to any Person
(including obligations in respect of letters of credit for the benefit of such
Person) providing workers’ compensation, health, disability or other employee
benefits or property, casualty, liability insurance, self-insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business or consistent with past practice;
(xiii) Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other

 

10

--------------------------------------------------------------------------------


 

Indebtedness for borrowed money) including, without limitation, those incurred
to secure health, safety and environmental obligations, in each case
(a) provided in the ordinary course of business or consistent with past practice
and (b) to the extent arising in a Project, recourse for, and any pledge of
security granted in connection therein is limited solely to, the assets of such
Project; (xiv) Indebtedness in respect of treasury, depositary, cash management
and netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements or otherwise in connection with securities
accounts and deposit accounts, in each case, in the ordinary course of business;
(xv) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; (xvi) endorsement of instruments or other payment
items for deposit in the ordinary course of business; (xvii) all lease
obligations associated with any Project incurred in connection with a
sale-leaseback transaction entered into in respect of such Project as long as
such obligations meet the requirements hereunder applicable to a Project
Financing Agreement; (xviii) unsecured Indebtedness in the form of accrued but
unpaid dividends pursuant to Permitted Series C Repurchases; (xix) Indebtedness
in amounts and on terms approved by Lender in writing in its reasonable
discretion; (xx) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased (other than
for accrued interest and fees, if any) or the terms modified to impose
materially more burdensome terms upon Borrower or its Subsidiary, as the case
may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from existing or former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements and in connection with withholding taxes or stock option exercises in
an aggregate amount not to exceed $2,400,000 in any fiscal year, provided that
no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases; (iv) Investments accepted in connection with
Permitted Transfers; (v) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of Borrower’s business;
(vi) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary (other than ServiceCo,
provided that any such Investments in ServiceCo shall be solely in accordance
with the Master Agreement); (vii) Investments consisting of loans involving the
net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of
Borrower pursuant to employee stock purchase plans or other similar agreements
approved by Borrower’s Board of Directors; (viii) Investments consisting of
travel advances and employee relocation loans and other employee loans and
advances in the ordinary course of business in an aggregate amount not to exceed
$1,200,000; (ix) Investments in Domestic Subsidiaries in aggregate amount not to
exceed $600,000 per fiscal year and $1,800,000 in the aggregate (or such higher
amounts as the Lender may approve in writing); (x) Investments in Foreign

 

11

--------------------------------------------------------------------------------


 

Subsidiaries in an aggregate amount not to exceed $1,200,000 per fiscal year and
$3,600,000 in the aggregate (or such higher amounts as the Lender may approve in
writing); (xi) joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $600,000 in the aggregate in any
fiscal year; (xii) repurchase of stock pursuant to Permitted Series C
Repurchases; (xiii) any Investments in an SPE, provided such Investment is
permitted under clause (xii) of the definition of Permitted Transfers and
(xiv) additional Investments that do not exceed $600,000 in the aggregate (or
such higher amounts as the Lender may approve in writing).

 

“Permitted Liens” means (i) Liens of Borrower in favor of Lender arising under
this Agreement or any other Loan Document; (ii) Liens existing on the Closing
Date which are disclosed in Schedule 1C; (iii) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings; provided, that
Borrower maintains adequate reserves therefor in accordance with GAAP;
(iv) Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Borrower’s business and imposed without action of such parties;
provided, that the payment thereof is not yet required; (v) Liens arising from
judgments, decrees or attachments in circumstances which do not constitute an
Event of Default hereunder; (vi) the following deposits, to the extent made in
the ordinary course of business:  deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other intellectual property constituting purchase money Liens and
Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses granted in the ordinary course of business and not interfering in
any material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property;
(xiv) (A) Liens on cash in Project Restricted Accounts, (B) security deposits in
connection with real property leases in an aggregate amount not to exceed
$900,000 or such greater amount as the Lender shall approve in writing and
(C) Liens granted by Plug Power on the capital stock or equity of any SPE or on
its rights under the Master Agreement with respect to any confirmation
thereunder between it and any SPE; (xv) Liens on the assets of a Project, the
related Project Documents and cash collateral (including pursuant to an SPE
Project Financing) that secure (A) obligations (including Indebtedness) of a
Borrower or an SPE in respect of such

 

12

--------------------------------------------------------------------------------


 

Project pursuant to a Project Financing Document relating to such Project
(including, without limitation, its financing) and/or (B) reimbursement
obligations relating to letters of credit supporting the Indebtedness of such
Borrower under such Project Financing Document, or (C) a non-recourse loan made
to an SPE; provided that in any case the aggregate cash collateral pledged in
respect of any Project shall not exceed the value of such Project, at the time
the relevant lease is entered into (and, for the avoidance of doubt, for
purposes of this calculation, “aggregate cash collateral pledge” shall include
cash pledged in connection with such Project and or maintained in any Project
Restricted Account);; (xvi) the filing of UCC (or equivalent) financing
statements solely as a precautionary measure in connection with operating leases
or consignment of goods; (xvii) Liens not otherwise permitted hereunder to the
extent that the aggregate outstanding amount (or in the case of Indebtedness,
the principal amount) of the obligations secured thereby at any time does not
exceed $240,000 or such higher amount that the Lender approves in writing;
(xviii) Liens of bailees in assets or properties held in a bailment arrangement
in the ordinary course of business as permitted hereunder; (xix) utility and
similar deposits in the ordinary course of business in an aggregate amount not
to exceed $300,000 per year; (xx) any put or assignment, whether conditional or
unconditional, mandatory or otherwise, of any lease or other Project Financing
Document, under which a Person other than a Borrower accepts and assumes (or
agrees to accept or assume), whether contingent, conditional or otherwise, such
lease or other Project Financing Document; and (xxi) Liens incurred in
connection with the extension, renewal or refinancing of the Indebtedness
secured by Liens of the type described in clauses (i) through (xxi) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness or a Project Financing Agreement being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase
except as contemplated under clause (xix) of the definition of Permitted
Indebtedness.

 

“Permitted Series C Repurchases” means all dividends, stock repurchases, and any
other monetary payments, without duplication, required to be made pursuant to
(i) the Series C Repurchase Agreement and (ii) the Series C Certificate of
Designation, as in effect on the Closing Date, in an aggregate amount not to
exceed $1,680,000.

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business (including on an intercompany basis with (A) other Borrowers or
(B) Hypulsion SAS (Plug Power Europe) in an amount not to exceed $1,200,000 per
year), (ii) non-exclusive licenses and non-exclusive cross-licensing or similar
arrangements for the use of Intellectual Property in the ordinary course of
business, (iii) dispositions of worn-out, obsolete or surplus Equipment at fair
market value in the ordinary course of business, (iv) the sale or issuance of
any stock of Borrower permitted under this Agreement; (v) the use or transfer of
Cash in the ordinary course of business in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (vi) Permitted Liens
and Permitted Investments, in each case, to the extent considered transfers of
assets or property, (vii) transfers of Equipment in connection with
sale-leaseback transactions under Project Financing Agreements; (viii) sales or
other dispositions among the Borrowers in the ordinary course of business for
the fair market value of such assets and in every case in accordance with GAAP
and applicable law, (ix) dispositions or sales of cash equivalents or other
assets that were cash equivalents when the original Investment was made, in each
case, (a) for the fair market value thereof and (b) so long as Lender has a
perfected first priority security interest in all Proceeds thereof, (x) sales,
discounting or forgiveness of accounts

 

13

--------------------------------------------------------------------------------


 

receivable in the ordinary course of business or in connection with the
collection or compromise thereof in the ordinary course of business, (xi) the
sale, disposal, abandonment, cancellation or lapse of Intellectual Property
rights, or any issuances or registrations, or applications for issuances or
registrations, of any Intellectual Property rights, in each case, (a) done in
the ordinary course of business and (b) which, in the reasonable good faith
determination of the Borrower are uneconomical, or not material to the conduct
of the business of the Borrower and/or its Subsidiaries, (xii) the transfer of
assets to an SPE, provided such transfer of assets is structured as a true sale
or otherwise is in an amount no greater than the amount reasonably necessary to
allow an SPE to consummate an SPE Project Financing; and (xiii) other transfers
of assets having a fair market value of not more than $500,000 in the aggregate
in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Plug Power” means Plug Power Inc., a Delaware corporation.

 

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s Common
Stock.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

 

“Project” means a fuel cell energy project that is subject to an Project
Financing Agreement, including with respect to which there is a Project
Restricted Account.

 

“Project Documents” means, for any Project: all material agreements and
contracts relating to the acquisition, construction, development, ownership,
operation and maintenance of such Project, in each case other than a Project
Financing Agreement.

 

“Project Financing Agreement” means, for any Project, any material lease or
financing agreement that meets all of the following requirements: (a) is entered
into in the ordinary course of business by Borrower or any SPE and consistent
with past practices or industry norms, (b) provides for the lease or
non-recourse debt financing of such Project, (c) has terms, conditions and
structures that are either (i) not materially adverse to the Lender relative to
the Project Financing Agreements of Borrower that exist as of the Closing Date
or (ii) approved in writing by the Lender, and (d) is secured by any or all of
the following: (i) such Project and related assets (which include, without
limitation, the Equipment comprising a Project, the generation of power from a
Project, receivables arising therefrom and cash proceeds thereof (and
receivables arising from the servicing thereof and the cash proceeds thereof),
(ii) cash collateral permitted under the definition of Permitted Liens,
(iii) the Deposit Account in which such cash collateral is maintained, (iv) the
power purchase agreements and other Project Documents related thereto, and
(v) documents, books and records related to such Project and such assets,
including project finance documents that are entered into specifically in
connection with a Project or any other Project (and its related assets) with the
same Project Lender under any Project Financing Agreement.

 

14

--------------------------------------------------------------------------------


 

“Project Financing Documents” means any Project Financing Agreement and any
agreements, certificates, schedules and other documents delivered thereunder or
in connection therewith.

 

“Project Lender” means any lessor or lender party to a Project Financing
Agreement.

 

“Project Restricted Accounts” means, with respect to any Project, the deposit
account(s) and/or securities account(s) that have been established pursuant to
or in connection with the Project Financing Documents relating to such Project
(and any other Projects subject to such Project Financing Documents) for the
purpose of securing such Project Financing Documents, including, without
limitation, for collecting, allocating and distributing proceeds generated by
such Project(s).  For the avoidance of doubt, Borrower shall comply with
Section 7.14(b) with respect to any allocation or distribution of such proceeds.

 

“Qualified Subsidiary” means any direct or indirect Subsidiary (other than
ServiceCo, any SPE, any Foreign Subsidiary, any Subsidiary of a Foreign
Subsidiary, any Subsidiary the material assets of which are the equity interests
and debt issued by one or more Foreign Subsidiaries, or any other Subsidiary if
such Subsidiary being deemed to be a Qualified Subsidiary could reasonably be
expected to have an adverse tax consequence for the Borrowers or any of their
Subsidiaries) representing (a) individually, more than 5% of the consolidated
assets or consolidated revenue of the Borrower and its Subsidiaries, on a
consolidated basis and (b) collectively with all non-Qualified Subsidiaries,
more than 10% of the consolidated assets or consolidated revenue of the Borrower
and its Subsidiaries, on a consolidated basis; provided that only tangible
assets (and no acquisition accounting for intangible assets) shall be used in
the calculation of such Subsidiaries’ assets.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

 

“SEQRA” means the State Environmental Quality Review Act, as amended from time
to time.

 

“Series D Preferred Stock” means Borrower’s Series D Convertible Preferred
Stock, par value $0.01 per share, issued under the Certificate of Designations
of Series D Convertible Preferred Stock, as in effect on the Initial Closing
Date.

 

“ServiceCo” means Proton Services Inc., a Delaware corporation.

 

“SPE” means a subsidiary of Plug Power that is a bankruptcy-remote special
purpose entity formed for the sole purpose of financing one or more Projects
pursuant to an SPE Project Financing, provided, however that ServiceCo is not an
SPE.

 

15

--------------------------------------------------------------------------------


 

“SPE Project Financing” means the financing of a Project including (i) Project
Financing Agreement of an SPE, provided that any such Loan is secured solely by
the assets of such Project consistent with the definition of Project Financing
Agreement, and (ii) the issuance of equity securities of such SPE.

 

“Specified Customer Agreements” means that certain Amended and Restated Power
Purchase Agreement, dated as of September 1, 2015 (the “Walmart Agreement”), by
and between Plug Power and Wal-Mart Stores East, LP, as amended as of the
Initial Closing Date, and as supplemented from time to time by additional
addenda thereto as contemplated under the Walmart Agreement.

 

“Staffing Confirmation” has the meaning given to it in the Master Agreement.

 

“Step-Up Interest” shall have the meaning assigned to such term in the
definition of “Applicable Margin.”

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Supporting IP” shall have the meaning assigned to such term in the Master
Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means the obligation of the Lender to make a Term Loan Advance
to the Borrower in a principal amount not to exceed $25,000,000.

 

“Term Loan” means the Initial Term Loan and the Additional Term Loan, either
individually or collectively, as the context may require.

 

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means, during each Interest Period applicable thereto,
the interest rate per annum equal to the sum of (a) the LIBO Rate for such
Interest Period and (b) the Applicable Margin.

 

“Term Loan Maturity Date” means December 23, 2019.

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

 

16

--------------------------------------------------------------------------------


 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Withholding Agent” means the Borrower and the Lender.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

SECTION 2.  THE LOAN

 

2.1                               [RESERVED].

 

2.2                               Term Loan.

 

(a)                                 Advance.  Subject to the terms and
conditions of this Agreement, on the Closing Date, Lender will make a single
Advance in the amount of the Additional Term Loan, provided that upon making
such Additional Term Loan Advance, the total Advances currently outstanding
shall not exceed the Maximum Term Loan Amount.

 

(b)                                 Advance Request.  To obtain the Additional
Term Loan Advance, Borrower shall complete, sign and deliver an Advance Request
(at least one (1) Business Day before the Closing Date) to Lender.  Lender shall
fund the Additional Term Loan Advance in the manner requested by the

 

17

--------------------------------------------------------------------------------


 

Advance Request provided that each of the conditions precedent set forth in
Section 2.2(a) and Section 4 and applicable to the Additional Term Loan Advance
is satisfied as of the requested Advance Date.

 

(c)                                  Interest.  Term Loan Interest Rate.  The
outstanding principal balance of the Term Loan Advances shall bear interest
thereon from the Advance Date pertaining thereto at the Term Loan Interest
Rate.  Interest on the outstanding principal balance of each Term Loan Advance
shall be calculated daily on the basis of a 360-day year and actual days
elapsed.  All accrued and unpaid interest on all outstanding Advances for each
Interest Period shall be paid in arrears on each Payment Date.

 

(d)                                 Payment.  Payments in the amounts of the
Escrow Release Amounts shall be due and payable, and shall be paid directly, to
the Lender at the Lender Account on the last Business Day of each calendar
quarter (each a “Payment Date”) as set forth on the Escrow Release Schedule, and
shall be applied as follows: first, to pay any fees, costs or expenses then due
and payable to the Lender under the Loan Documents, second, to pay all accrued
and unpaid interest on the outstanding principal amount of all Term Loan
Advances, and third, to the outstanding principal amount of all Term Loan
Advances until the Loan (including any payment pursuant to Section 2.7) is Paid
In Full.

 

(e)                                  Notwithstanding anything to the contrary,
commencing January 2, 2017, any cash collateral released from any Restricted
Project Account shall be paid directly to the Lender within one Business Day of
such release at the Lender Account and shall be applied (in order of occurrence)
to reduce the Escrow Release Amounts set forth on the Escrow Release Schedule
and shall be applied to the Obligations in the priority set forth in
Section 2.2(d), above.  Without limiting the foregoing, the then outstanding
principal balance of all Advances, and all accrued but unpaid interest
thereunder, and any and all other Secured Obligations under the Loan Documents
shall in any event be due and payable on Term Loan Maturity Date.  Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense except as otherwise
required by law.

 

(f)                                   If the Escrow Release Amounts paid
directly to the Lender on or prior to a Payment Date are insufficient to pay
(i) any fees, costs or expenses then due and payable on such Payment Date and
(ii) all accrued but unpaid interest due and payable on such Payment, then
Borrower shall have the right to pay in cash any amounts owing under clauses
(i) and (ii) above within five (5) Business Days after such Payment Date.

 

2.3                               Maximum Interest.  Notwithstanding any
provision in this Agreement or any other Loan Document, it is the parties’
intent not to contract for, charge or receive interest at a rate that is greater
than the maximum rate permissible by law that a court of competent jurisdiction
shall deem applicable hereto (which under the laws of the State of New York
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans) (the “Maximum Rate”).  If a court of competent jurisdiction
shall finally determine that Borrower has actually paid to Lender an amount of
interest in excess of the amount that would have been payable if all of the
Secured Obligations had at all times borne interest at the Maximum Rate, then
such excess interest actually paid by Borrower shall be applied as follows: 
first, to the payment of the Secured Obligations consisting of the outstanding
principal; second, after all principal is repaid, to the payment of Lender’s
accrued interest, reasonable documented out-of-pocket costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

18

--------------------------------------------------------------------------------


 

2.4                               Default Interest.  Upon the occurrence and
during the continuation of an Event of Default hereunder, all outstanding
Secured Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at the Default Rate.  In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.2(c) or Section 2.4, as applicable.

 

2.5                               Prepayment.

 

(a)                                 At its option upon at least seven
(7) Business Days prior notice to Lender, Borrower may prepay in whole or in
part the outstanding Advances by paying the entire outstanding principal balance
(or a portion thereof) and all accrued and unpaid interest thereon, and other
than with respect to a prepayment to cure a default under Section 9.4 of this
Agreement, for any prepayment in the calendar year 2017 or 2018, a prepayment
charge equal to seven and one half percent (7.5%) of the Advance amount being
prepaid (a “Prepayment Charge”).  Borrower agrees that the Prepayment Charge is
a reasonable calculation of Lender’s lost profits in view of the difficulties
and impracticality of determining actual damages resulting from an early
repayment of the Advances. Notwithstanding the foregoing, Lender agrees to waive
the Prepayment Charge if Lender (in its sole, absolute and unfettered
discretion) agrees in writing to refinance the Advances prior to the Term Loan
Maturity Date.

 

(b)                                 If in the event Borrower moves its principal
place of business to a location outside the State of New York, Borrower shall
repay Lender the full amount of all outstanding Advances, together with the
Prepayment Charge, all accrued and unpaid interest thereon and any other
obligations outstanding, on or before the effective date of such relocation.

 

(c)                                  Notwithstanding the foregoing, Borrower may
not make a prepayment of the entire outstanding Advance unless Borrower also
pays (or pays into escrow, as the case may be) the applicable Commitment
Surcharge, if any, pursuant to Section 2.7.

 

2.6                               Administrative Fee.  On the Initial Closing
Date, and on each anniversary thereof prior to the Term Loan Maturity Date, the
Borrower shall pay to Lender an Administrative Fee in the amount of $10,000.

 

2.7                               Borrower Commitment Surcharge.

 

(a)                                 If, on the earlier of (i) the date Borrower
has prepaid in full the entire principal balance and all accrued and unpaid
interest outstanding on the Advances and (ii) the Term Loan Maturity Date (the
“Surcharge Payment Date”), Borrower fails to achieve the Deployment Commitment
or the Employment Commitment, Borrower will, within two (2) days of such
Surcharge Payment Date, pay into a Lender escrow account the amounts listed
below corresponding to the percentage of the Deployment Commitment or Employment
Commitment, as applicable, that Borrower has achieved (such amount, the
“Commitment Surcharge”) as of such Surcharge Payment Date.

 

19

--------------------------------------------------------------------------------


 

Percentage of
Deployment
Commitment
Achieved

 

Borrower
Commitment
Surcharge

 

0%

 

$

900,000

 

0% < x < 20%

 

$

850,000

 

20% < x < 40%

 

$

800,000

 

40% < x < 60%

 

$

750,000

 

60% < x < 80%

 

$

700,000

 

80% < x < 100%

 

$

650,000

 

100% or greater

 

$

0

 

 

Percentage of
Employment
Commitment
Achieved

 

 

Borrower
Commitment
Surcharge

 

0%

 

$

900,000

 

0% < x < 20%

 

$

850,000

 

20% < x < 40%

 

$

800,000

 

40% < x < 60%

 

$

750,000

 

60% < x < 80%

 

$

700,000

 

80% < x < 100%

 

$

650,000

 

100% or greater

 

$

0

 

 

(b)                                 Beginning on the sixth-month anniversary of
the Surcharge Payment Date and occurring semi-annually on each subsequent
six-month anniversary of the Surcharge Payment Date until the second anniversary
of the Term Loan Maturity Date (the “Commitment Measurement Dates”), Lender
shall measure Borrower’s achievement of the Deployment Commitment and Employment
Commitment, as applicable.  If, on any such Commitment Measurement Date, the
value of the Commitment Surcharge paid by the Borrower on the Surcharge Payment
Date exceeds the Commitment Surcharge payable by Borrower based on the
percentage Deployment Commitment or Employment Commitment, as applicable,
achieved by Borrower as of such Commitment Measurement Date, Lender shall refund
such excess amount to Borrower. If by the second anniversary of the Term Loan
Maturity Date, Borrower has not attained 100% Deployment Commitment or
Employment Commitment, as applicable, Lender shall retain the Commitment
Surcharge corresponding to the percentage Deployment Commitment or Employment
Commitment, as applicable, actually attained by Borrower as of such date.

 

(c)                                  Each party’s obligations under this
Section 2.7 shall survive the repayment, satisfaction or discharge of all
obligations under any Loan Document until the earlier to occur of (i) the date
the Lender no longer holds the Commitment Surcharge in escrow pursuant to this
Section 2.7 and (ii) the second anniversary of the Term Loan Maturity Date.

 

2.8                               Notes.  The Loan made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business.  The accounts and records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Loan made by the
Lender to the Borrower and the interest and payments thereon. If so requested by
Lender by written notice to Borrower, then Borrower shall execute and deliver to
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of Lender pursuant to Section 11.13) (promptly after the
Borrower’s receipt of such notice) a Note or Notes to evidence Lender’s Loans.

 

2.9                               [RESERVED].

 

2.10                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion

 

20

--------------------------------------------------------------------------------


 

of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the Lender receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)                       Payment of Other Taxes by the Borrower.  The Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Lender timely reimburse it for the
payment of, any Other Taxes.

 

(c)                        Indemnification by the Borrower.  The Borrower shall
indemnify the Lender within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

 

(d)                       Evidence of Payments.  As soon as practicable after
any payment of Taxes by the Borrower to a Governmental Authority pursuant to
this Section 2.10, the Borrower shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

 

(e)                        Status of Lender.

 

(i)                                     Upon Borrower’s request, Lender shall
deliver to Borrower such properly completed and executed documentation
reasonably requested by Borrower as will permit payments to be made under the
Loan Documents without withholding or at a reduced rate of withholding.  In
addition, Lender, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.10(e) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject the Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of the Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, the Lender shall deliver to Borrower on or prior to the date on which
the Lender makes the Initial Term Loan Advance under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower

 

21

--------------------------------------------------------------------------------


 

or Lender), executed copies of IRS Form W-9 certifying that the Lender is exempt
from U.S. federal backup withholding tax.

 

(f)                           Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.10 (including by the payment of additional amounts pursuant to this
Section 2.10), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g)                          Survival.  Each party’s obligations under this
Section 2.10 shall survive the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

SECTION 3.  SECURITY INTEREST

 

3.1                               As security for the prompt and complete
payment when due (whether on the Payment Dates or otherwise) of all the Secured
Obligations, Borrower grants to Lender a security interest in all of Borrower’s
right, title, and interest in and to the following personal property whether now
owned or hereafter acquired (collectively, the “Collateral”):  (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles; (e) Inventory;
(f) Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods; and all
other tangible and intangible personal property of Borrower whether now or
hereafter owned or existing, leased, consigned by or to, or acquired by,
Borrower and wherever located, and any of Borrower’s property in the possession
or under the control of Lender; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.

 

3.2                               Notwithstanding the broad grant of the
security interest set forth in Section 3.1, above, nor anything else in any of
the Loan Documents, the Collateral shall not include: (a) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock of any Foreign Subsidiary (or of any holding company,
substantially all the assets of which consist directly or indirectly of
securities of one or more Foreign Subsidiaries) which shares entitle the holder
thereof to vote for directors or any other matter; (b) any “intent to use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise; (c) any permits, state or local
franchises, charters, authorizations or licenses issued to any Borrower as the
holder or licensee thereof, or any Project

 

22

--------------------------------------------------------------------------------


 

Financing Document to which any Borrower or any SPE is party, or any other
contracts or other agreements to which any Borrower or any SPE is a party
(including, without limitation, agreements with any of Manufacturer and Traders
Trust Company, BB&T EFC Energy, LLC, Wells Fargo Equipment Finance, Inc.,
Generate Capital, Inc. and PNC Energy Capital LLC or their respective
Affiliates) and any Project, equipment or other property subject thereto
(including, without limitation, leased or pledged thereunder), now existing or
entered into in the future, in each case only (x) to the extent and for so long
as the terms of such permit, franchise, charter, authorization, license, lease,
contract or other agreement effectively (after giving effect to Sections 9-406
through 9-409, inclusive, of the UCC in the applicable state (or any successor
provision or provisions) or any other applicable laws) prohibits the creation by
such Borrower of a security interest in such permit, license, lease, contract or
other agreement or any Project, equipment or other property subject thereto in
favor of the Lender or would result in an effective invalidation, termination,
default or breach of the terms of any such permit, license, lease, contract or
other agreement (after giving effect to Sections 9-406 through 9-409, inclusive,
of the UCC in the applicable state (or any successor provision or provisions) or
any other applicable laws) in each case unless and until any required consents
are obtained and (y) solely to the extent of the underlying obligations secured
thereby, provided that if and when the prohibition which prevents the granting
of a Lien is removed, terminated or otherwise becomes unenforceable as a matter
of law (including, without limitation, the termination of any such security
interest resulting from the satisfaction of the obligations secured thereby),
and notwithstanding any previous release of Lien provided by the Lender
requested in connection with respect to any such obligations, the Collateral
will be deemed to include, and at all times to have included, such permits,
state or local franchises, charters, authorizations, licenses, leases, contracts
or other agreements and any Project, equipment or other property subject
thereto, in each case without further action or notice by any Person; (d) any
capital stock or other equity interest of any SPE; (e) any equipment securing
purchase money indebtedness or Indebtedness relating to capital leases if the
granting of a Lien to any third party is prohibited by the agreement(s) setting
forth the terms and conditions applicable to such Indebtedness, but only if such
Indebtedness and the Liens securing the same are permitted by this Agreement,
provided that if and when the prohibition which prevents the granting of a Lien
in any such equipment is removed, terminated or otherwise becomes unenforceable
as a matter of law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the Indebtedness secured
thereby), and notwithstanding any previous release of Lien provided by the
Lender requested in connection with respect to any such Indebtedness, the
Collateral will be deemed to include, and at all times shall have included, such
equipment without further action or notice by any Person; and (f) any Deposit
Accounts that constitute Project Restricted Accounts, but only so long as such
Project Restricted Accounts are prohibited from being pledged to the Lender
pursuant to the applicable Project Financing Documents.

 

3.3                               Lender agrees that the security interest
granted in Section 3.1 shall continue until the Secured Obligations (other than
contingent indemnification or reimbursement obligations that are not yet due and
payable) have been paid in full and Lender has no further commitment or
obligation hereunder or under the other Loan Documents to make any further
Advances, at which time Lender shall promptly terminate the security interest
and, at Borrower’s expense, take all actions reasonably requested by Borrower to
evidence such termination, including the prompt return of any possessory
collateral held by Lender.

 

23

--------------------------------------------------------------------------------


 

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

4.1                               Initial Advance.  On or prior to the Initial
Closing Date:

 

(a)                       Borrower shall have delivered to the Lender the
following:

 

(i)                                     executed copies of the Loan Documents, a
legal opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by the Lender to effectuate the transactions contemplated
hereby or to create and perfect the Liens of the Lender with respect to all
Collateral, in all cases in form and substance reasonably acceptable to the
Lender;

 

(ii)                                  certified copy of resolutions of
Borrower’s board of directors or other governing body evidencing approval of the
Loan and other transactions evidenced by the Loan Documents;

 

(iii)          certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Initial Closing Date, of Borrower;

 

(iv)          a secretary’s certificate as to incumbency;

 

(v)           a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;

 

(vi)          payment of the Closing Fee and reimbursement of the Lender’s
current expenses reimbursable pursuant to this Agreement and which have been
invoiced to Borrower prior to the date hereof;

 

(vii)         evidence of the funds in the Project Restricted Accounts in the
amount of $64,000,000 as of Initial Closing Date;

 

(viii)        a closing certificate duly executed by Borrowers’ Chief Financial
Officer certifying that since December 31, 2015, no event or condition that has
had or could be reasonably expected, either individually or in the aggregate, to
have a Material Adverse Effect has occurred;

 

(ix)          executed copy of a payoff letter in form and substance reasonably
satisfactory to Lender from the Existing Agent with respect to the payoff of,
and release of all security interests securing, the Indebtedness owed under the
Existing Loan Agreement on or prior to the Initial Closing Date; and

 

(x)           all Specified Customer Agreements.

 

(b)     ServiceCo shall have been duly formed and organized and the Master
Agreement shall have been executed by the parties thereto.

 

(c)               Borrower shall have sent Letters of Direction directing the
Escrow Release Amounts from each of the banks listed on Schedule 5.18 to Lender;

 

24

--------------------------------------------------------------------------------


 

(d)              Certification from the Borrower that it is in compliance with
the provisions applicable to it under SEQRA as of the date of the initial
Advance.

 

4.2                     All Advances.  Without duplicating any delivery under
Section 4.1, above, on each Advance Date:

 

(a)              The Lender shall have received (i) an Advance Request for the
Advance as required by Section 2.2(b) duly executed by Borrower’s Chief
Executive Officer or Chief Financial Officer, and (ii) any other documents
Lender may reasonably request.

 

(b)              The representations and warranties set forth in this Agreement
shall be true and correct in all material respects on and as of the Advance Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date.

 

(c)               Borrower shall be in compliance with all the terms and
provisions set forth herein and in each other Loan Document on its part to be
observed or performed, and at the time of and immediately after the Advance no
Event of Default shall have occurred and be continuing.

 

(d)              Each Advance Request shall be deemed to constitute a
representation and warranty by Borrower on the relevant Advance Date as to the
matters specified in paragraphs (b) and (c) of this Section 4.2 and as to the
matters set forth in the Advance Request.

 

(e)               Borrower shall have delivered all Financial Statements due
under Section 7.1 as of such Advance Date.

 

4.3                     No Default.  As of the Closing Date and each Advance
Date, (i) no fact or condition exists that would (or would, with the passage of
time, the giving of notice, or both) constitute an Event of Default; and (ii) no
event that has had or could reasonably be expected to have a Material Adverse
Effect has occurred and is continuing.

 

4.4                     Closing Fee.  With respect to the Additional Term Loan,
Borrower has paid Lender the Closing Fee.

 

4.5                     Post-Closing Conditions.

 

(a)                       On or before March 31, 2017, Borrower shall have
received countersigned copies of the Letters of Direction sent to M&T Bank and
BB&T EFC Energy, LLC.

 

(b)                       On or before April 13, 2017, Borrower shall have
received countersigned copies of the Letters of Direction sent to PNC Energy
Capital, LLC.

 

(c)                        On or before March 31, 2017, Borrower shall have
delivered to Lender (i) all Account Control Agreements required hereunder and
(ii) a legal opinion of Borrower’s counsel reasonably satisfactory to Lender
with respect to such Account Control Agreements.

 

(d)                       Borrower shall use commercially reasonable efforts to
deliver to Lender as soon as practicable and no later than March 1, 2017, (i) a
collateral access agreement executed by 968 Albany Shaker Road Associates, LLC,
with respect to the premises located at 968 Albany Shaker Road, Latham,

 

25

--------------------------------------------------------------------------------


 

NY 12110 and (ii) a collateral access agreement executed by Park SPE, LLC, with
respect to the premises located at 15913 E. Euclid Avenue, Spokane WA 99216.

 

(e)                        Borrower shall use commercially reasonable efforts to
deliver to Lender as soon as practicable and no later than March 1, 2017, a
bailee letter executed by Stone Management, with respect to the premises located
at 2622 7th Avenue #1, Watervliet, NY 12189.

 

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1                               Corporate Status.  Borrower is a corporation,
limited liability company or limited partnership duly organized, legally
existing and in good standing under the laws of its state of jurisdiction, and
is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect.  Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in
Exhibit C, as may be updated by Borrower in a written notice (including any
Compliance Certificate) provided to Lender after the Initial Closing Date.

 

5.2                               Collateral.  Borrower owns the Collateral,
free of all Liens, except for Permitted Liens.  Borrower has the power and
authority to grant to Lender a Lien in the Collateral as security for the
Secured Obligations.

 

5.3                               Consents.  Borrower’s execution, delivery and
performance of this Agreement and all other Loan Documents, (i) have been duly
authorized by all necessary corporate action of Borrower, (ii) will not result
in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate or
Articles of Incorporation (as applicable), bylaws, or any law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject and
(iv) except as described on Schedule 5.3, do not violate in any material respect
any contract or agreement or require the consent or approval of any other Person
which has not already been obtained, including for the avoidance of doubt, any
counterparty of Borrower under a Material Financing Agreement (Notice).  The
individual or individuals executing the Loan Documents are duly authorized to do
so.

 

5.4                               Material Adverse Effect.  No event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing. Borrower is not aware of any event likely to occur
that is reasonably expected to result in a Material Adverse Effect.

 

5.5                               Actions Before Governmental Authorities. 
There are no actions, suits or proceedings at law or in equity or by or before
any governmental authority now pending or, to the knowledge of Borrower,
threatened in writing against or affecting Borrower or its property, that is
reasonably expected to result in a Material Adverse Effect.

 

5.6                               Laws.

 

(a)                       Borrower is not in violation of any law, rule or
regulation (including Environmental Laws), or in default with respect to any
judgment, writ, injunction or decree of any governmental

 

26

--------------------------------------------------------------------------------


 

authority, where such violation or default is reasonably expected to result in a
Material Adverse Effect.  No event of default or event that with the passage of
time could result in an event of default exists under any Project Documents,
Material Financing Agreement (Covenant) or the Series C Repurchase Agreement or
Series C Certificate of Designation.  In addition, to the knowledge of Borrower
with respect to any Person other than Borrower or its Subsidiaries, no event of
default or event that with the passage of time would result in an event of
default exists under any provision of the Project Documents, the Series C
Repurchase Agreement, or any other agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound that default is reasonably be expected to result in a Material
Adverse Effect.  Borrower, its Affiliates and, to the knowledge of the Borrower
and its Affiliates, any agent or other party acting on behalf of Borrower or its
Affiliates are in compliance with all applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations, and none of the funds to be
provided under this Agreement will be used, directly or indirectly, for any
activities in violation of such laws and regulations.

 

(b)                       There are no past or present events, conditions,
circumstances, activities, practices, incidents, actions or plans which could
reasonably be expected to interfere with or prevent continued material
compliance, or which could reasonably be expected to give rise to any common law
or statutory liability, under, relating to or in connection with any
Environmental Law, or otherwise form the basis of any material claim, action,
suit, proceeding, hearing or investigation under applicable law based on or
related to the manufacture, processing, distribution, use, treatment, storage,
transport or handling, or the release or threatened release into the
environment, of any Hazardous Material with respect to any Borrower or their
respective Subsidiaries, or any of their respective businesses, in each case
that could reasonably be expected to have a Material Adverse Effect.

 

(c)                        Borrower and its Subsidiaries (i) are in compliance
with any and all applicable Environmental Laws, (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect on Borrower and its Subsidiaries, taken as a
whole. Borrower and its Subsidiaries are not aware of any existing liabilities
concerning hazardous or toxic substances or wastes, pollutants or contaminants,
that could reasonably be expected to have a Material Adverse Effect on the
capital expenditures, earnings or competitive position of Borrower and its
Subsidiaries. To the knowledge of Borrower, no property which is or has been
owned, leased, used, operated or occupied by Borrower or its Subsidiaries has
been designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C.
Section 9601, et. seq.), or otherwise designated as a contaminated sit under
applicable state or local law. There are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, singly or in the aggregate, have a Material Adverse Effect on Borrower
and its Subsidiaries, taken as a whole.

 

5.7                               Information Correct and Current.  No
information, report, Advance Request, financial statement, certificate, exhibit
or schedule furnished, by or on behalf of Borrower to Lender in connection with
any Loan Document or included therein or delivered pursuant thereto contained,
or, when taken as a

 

27

--------------------------------------------------------------------------------


 

whole, contains or will contain any material misstatement of fact or, when taken
together with all other such information or documents, omitted, omits or will
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
materially misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by Borrower
to Lender, whether prior to or after the Initial Closing Date, shall be
(i) provided in good faith and based on the most current data and information
available to Borrower, and (ii) the most current of such projections provided to
Borrower’s Board of Directors (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of Borrower, that no assurance is given that any particular
projections will be realized and that actual results may differ materially).

 

5.8                               Tax Matters.  Except as described on Schedule
5.8 and except those being contested in good faith with adequate reserves under
GAAP, (a) Borrower has filed all federal, state and local tax returns that it is
required to file, (b) Borrower has duly paid or fully reserved for all taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, and (c) Borrower has paid
or fully reserved for any tax assessment received by Borrower for the three
(3) years preceding the Initial Closing Date, if any, (including any taxes being
contested in good faith and by appropriate proceedings), in each case in excess
of $180,000 and as to which adequate reserves (determined in accordance with
GAAP) have been established.

 

5.9                               Intellectual Property Claims.  Borrower is the
sole owner of, or otherwise has the right to use, the Intellectual Property
material to Borrower’s business.  Except as described on Schedule 5.9, (i) each
of the material Copyrights, Trademarks and Patents is valid and enforceable,
(ii) no material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made in writing
to Borrower that any material part of the Intellectual Property violates the
rights of any third party. Exhibit D is a true, correct and complete list of
each of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
breach thereof or has failed to perform any obligations thereunder, except as
would not reasonably be expected to result in a Material Adverse Effect.

 

5.10                        Intellectual Property.  Except as described on
Schedule 5.10, Borrower has all material rights with respect to Intellectual
Property necessary or material in the operation or conduct of Borrower’s
business as currently conducted and proposed to be conducted by Borrower. 
Without limiting the generality of the foregoing, and in the case of Licenses,
except for restrictions that are unenforceable under Division 9 of the UCC,
Borrower has the right, to the extent required to operate Borrower’s business,
to freely transfer, license or assign Intellectual Property necessary or
material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower, without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
material to Borrower’s business and used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products except customary covenants in inbound license agreements and equipment
leases where Borrower is the licensee or lessee.

 

28

--------------------------------------------------------------------------------


 

5.11                        Borrower Products.  Except as described on Schedule
5.11, no Intellectual Property owned by Borrower or Borrower Product has been or
is subject to any actual or, to the knowledge of Borrower, threatened in writing
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products. 
Borrower has not received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto nor, to Borrower’s knowledge, is there a
reasonable basis for any such claim.  Neither Borrower’s use of its Intellectual
Property nor the production and sale of Borrower Products (in each case, other
than the Supporting IP) infringes the Intellectual Property or other rights of
others. Neither Borrower’s nor ServiceCo’s use of the Supporting IP infringes
the Intellectual Property or rights of others.

 

5.12                        Financial Accounts.  Exhibit E, as may be updated by
the Borrower in a written notice provided to Lender after the Closing Date, is a
true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, the
complete account number therefor, and whether and to what extent such account is
restricted and not subject to the Lien of Lender under this Agreement.

 

5.13                        Employee Loans.  Borrower has no outstanding loans
to any employee, officer or director of the Borrower nor has Borrower guaranteed
the payment of any loan made to an employee, officer or director of the Borrower
by a third party, other than as permitted under clause (viii) of the definition
of “Permitted Investments”.

 

5.14                        Capitalization and Subsidiaries.  Borrower’s
capitalization as of the Closing Date is set forth on Schedule 5.14 annexed
hereto.  Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments.  Attached as
Schedule 5.14, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.

 

5.15                        Investment Company Act; Public Utility Holding
Company Act; Federal Power Act.  Borrower and its Subsidiaries are not required
to register under the provisions of the Investment Company Act of 1940, as
amended, and neither the entering into or performance by Borrower of any of the
Loan Documents to which it is a party, or the issuance of any Note, violates any
provisions of such Act or requires any consent, approval, or authorization of,
or registration with, any Governmental Authority pursuant to any of the
provisions of such Act.  Borrower and its Subsidiaries are not (i) a “holding
company” or a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended, (ii) a
“public utility,” as such term is defined in the

 

29

--------------------------------------------------------------------------------


 

Federal Power Act, as amended, or (iii) subject to regulation as a “retail
electricity supplier,” an “electric supplier” or a “public utility” under the
laws of any state or jurisdiction.

 

5.16                        Project Financing Arrangements. Attached hereto as
Schedule 5.16 are: (i) a true, complete and correct list of Borrower’s Projects
relating to the Escrow Release Schedule on Schedule 5.18, including a
description of each such Project; (ii) a list of the material Project Documents
to which any Borrower is a party or otherwise relating to each such Project;
(iii) all Indebtedness and leasehold obligations owing by Borrower under any
Material Financing Agreement (Notice); (iv) a list of all Material Financing
Agreements (Notice); and (v) a list and description of all Project Restricted
Accounts by Borrower or its lender, lessor or collateral agent in connection
with the Indebtedness or lease financing of such Project. With respect to such
Projects:

 

(a)                         The Material Financing Agreements (Notice) listed on
Schedule 5.16 have been duly and validly executed and delivered by the parties
thereto, are in full force and effect and have not been amended, modified,
supplemented or terminated, except as expressly set forth on Schedule 5.16.  The
copies of all Material Financing Documents provided to the Lender by Borrower
are true, correct and complete in all material respects.

 

(b)                         There exists no uncured breach or default under any
Project Document or any Material Financing Agreement (Notice), and no party to
any Project Document or any Material Financing Agreement (Notice) has the right
to terminate any such Project Document or Material Financing Agreement (Notice),
or otherwise accelerate the maturity of any payments due thereunder.

 

(c)                          The Escrow Amount set forth for each Project
Restricted Account listed on Schedule 5.16 is true and accurate as of June 30,
2017.

 

5.17                        ServiceCo.  ServiceCo owns or has valid rights to
all of the Intellectual Property, inventory and other assets reasonably required
for it to perform its obligations under the Master Agreement and each
Confirmation entered into by the parties thereto for the entire term thereof

 

5.18                        Escrow Release Schedule.  Attached hereto as
Schedule 5.18 is a true, correct and complete Escrow Release Schedule that sets
forth, on a quarterly basis, the amounts scheduled to be distributed or paid to
Borrower from certain Project Restricted Accounts for each Project related to
such amounts to be distributed or paid under such Escrow Release Schedule as in
existence on the date hereof, assuming that Borrower meets its current revenue
and expense projections for each such Project.

 

SECTION 6.  INSURANCE; INDEMNIFICATION

 

6.1                               Coverage.  Borrower shall cause to be carried
and maintained commercial general liability insurance, on an occurrence form,
against risks customarily insured against in Borrower’s line of business.  Such
risks shall include the risks of bodily injury, including death, property
damage, personal injury, advertising injury, and contractual liability per the
terms of the indemnification agreement found in Section 6.3.  Borrower must
maintain a minimum of $1,000,000 of commercial general liability insurance for
each occurrence.  So long as there are any Secured Obligations outstanding
(other than inchoate indemnification or reimbursement obligations r other
obligations which, by their terms, survive termination of this Agreement),
Borrower shall also cause to be carried and maintained insurance upon the
Collateral, insuring against all risks of physical loss or damage howsoever
caused, in an amount not less

 

30

--------------------------------------------------------------------------------


 

than the full replacement cost of the Collateral, provided that such insurance
may be subject to standard exceptions and deductibles.

 

6.2                               Certificates.  Borrower shall deliver to
Lender within 30 days following the Initial Closing Date, certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2.  Borrower’s
insurance certificate shall state Lender (shown as “NY Green Bank, a division of
the New York State Energy Research & Development Authority”) is an additional
insured for commercial general liability, a loss payee for all risk property
damage insurance, subject to the insurer’s approval, and a loss payee for
property insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer.  Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance;
provided that such endorsements shall be delivered to Lender no more than 45
days after the Initial Closing Date, or such later date as the Lender shall
determine in its reasonable discretion.

 

6.3                               Indemnity.  Borrower agrees to indemnify and
hold Lender and its officers, directors, employees, agents, advisors, in-house
attorneys, representatives and shareholders (each, an “Indemnified Person”)
harmless from and against any and all claims, reasonable documented costs and
expenses, damages and liabilities (including such claims, costs, expenses,
damages and liabilities based on liability in tort, including strict liability
in tort and claims, costs, expenses, damages and liabilities arising from
Environmental Laws and/or Hazardous Substances), including reasonable documented
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, provided that
the foregoing indemnity shall not apply to (i) Liabilities to the extent they
(A) are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence, willful misconduct or bad faith
of the applicable Indemnified Party, or (B) result from a claim brought by
Borrower against an Indemnified Party for a material breach of such Indemnified
Party’s obligations under this Agreement or any other Loan Document if Borrower
has obtained a final and non-appealable judgment in its favor on such claims as
determined by a court of competent jurisdiction, (ii) any settlement entered
into by such Indemnified Party without Borrower’s written consent (such consent
not to be unreasonably withheld, conditioned or delayed) and (iii) any disputes
solely among the Indemnified Parties and not arising out of or in connection
with any act or omission of Borrower or its Subsidiaries. Borrower agrees to
pay, and to save Lender harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all excise, sales or other
similar taxes (excluding taxes imposed on or measured by the net income of
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement.  In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, this
Agreement.

 

SECTION 7.  COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

31

--------------------------------------------------------------------------------


 

7.1                               Financial Reports.  Borrower shall furnish to
the Lender the financial statements and reports listed hereinafter (the
“Financial Statements”):

 

(a)                         as soon as practicable (and in any event within 30
days) after the end of each month (or within 45 days after the end of a month
that coincides with the end of a calendar quarter), unaudited interim and
year-to-date financial statements as of the end of such month (prepared on a
consolidated basis), including balance sheet and related statements of income
and cash flows accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against Borrower)
or any other occurrence that would reasonably be expected to have a Material
Adverse Effect, all certified by Borrower’s Chief Executive Officer or Chief
Financial Officer to the effect that they have been prepared in accordance with
GAAP, except (i) for the absence of footnotes, (ii) that they are subject to
normal year-end adjustments, and (iii) they do not contain certain non-cash
items that are customarily included in quarterly and annual financial
statements;

 

(b)                         as soon as practicable (and in any event within 45
days) after the end of each calendar quarter, unaudited interim and year-to-date
financial statements as of the end of such calendar quarter (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that would reasonably
be expected to have a Material Adverse Effect, certified by Borrower’s Chief
Executive Officer or Chief Financial Officer to the effect that they have been
prepared in accordance with GAAP, except (i) for the absence of footnotes, and
(ii) that they are subject to normal year-end adjustments

 

(c)                          as soon as practicable (and in any event within
ninety (90) days) after the end of each fiscal year, unqualified audited
financial statements as of the end of such year (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to the Lender, accompanied by any management report from such
accountants delivered to Borrower;

 

(d)                         as soon as practicable (and in any event within 30
days) after the end of each month, a Compliance Certificate in the form of
Exhibit F;

 

(e)                          as soon as practicable (and in any event within 30
days) after the end of each month, a report showing agings of accounts
receivable and accounts payable;

 

(f)                           promptly after the sending or filing thereof, as
the case may be, copies of any proxy statements, financial statements or reports
that Borrower has made generally available to holders of its Preferred Stock and
copies of any regular, periodic and special reports or registration statements
that Borrower files with the SEC or any governmental authority that may be
substituted therefor, or any national securities exchange;

 

(g)                          at Lender’s request, copies of all notices,
minutes, consents and other materials that Borrower provides to its directors in
connection with meetings of the Board of Directors, provided that

 

32

--------------------------------------------------------------------------------


 

in all cases Borrower may exclude confidential compensation information, any
attorney-client privileged information and any information that may raise a
conflict of interest with respect to Lender; and

 

(h)                         financial and business projections promptly
following their approval by Borrower’s Board of Directors, and in any event,
within 30 days after to the end of Borrower’s fiscal year, as well as budgets,
operating plans and other financial information reasonably requested by
Lender;                                           and

 

(i)                             notwithstanding anything in the foregoing
Section 7.1, documents required to be delivered pursuant to Sections 7.1(b) and
7.1(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at Borrower’s website address or on which such financial statements and/or other
documents are posted on the SEC’s website on the Internet at www.sec.gov.

 

7.2                               Performance Reports.  Borrower shall furnish
to Lender the reports set forth below in form and substance reasonably
acceptable to the Lender:

 

(a)                         within 30 days after the end of each calendar
quarter, a Quarterly Production Report on all systems deployed in New York State
since the Initial Closing Date that conforms to Exhibit H;

 

(b)                         within 30 days after the end of each calendar month,
site reports on all Projects related to the Escrow Release Schedule attached as
Schedule 5.18, including uptime availability performance, that conform to
Exhibit I;

 

(c)                          within 30 days after the end of each quarter, a
report on Borrower’s projected deployment pipeline, including:

 

(i)                                     a list of any future power unit or
fueling system deployments (including expected commissioning date, expected
number and type of power units and fueling systems, expected location of power
units and fueling systems, counterparty and technology replaced) for which
Borrower began to incur expenses in the calendar quarter corresponding to such
report, in the form set forth on Schedule 7.2(c)(i);

 

(ii)                                  for the twelve (12) months following the
date of such report, a list of all future power unit or fueling system
deployments (including calendar quarter of expected commissioning date, expected
number and type of power units and fueling systems, expected location of power
units and fueling systems, and expected counterparty) that reflects Borrower’s
current projected deployment pipeline, in the form set forth on Schedule
7.2(c)(ii); and

 

(d)                         within 30 days after the end of each calendar month,
a report on Borrower’s progress with respect to the Employment Commitment; and

 

(e)                          time is of the essence with respect to the delivery
of the materials required in accordance with this Section 7.2.  At any time
after the Loans have been paid in full, in the event Borrower fails timely to
deliver the materials required under this Section 7.2, other than pursuant to
Section 7.2(b), without limiting any other remedies Lender may have, at law or
under this Agreement, Borrower shall, after the expiration of the fifteen (15)
Business Day cure period provided in Section 9.2, pay to Lender an amount equal
to $1,000 per Business Day for each item not timely delivered in accordance with
this

 

33

--------------------------------------------------------------------------------


 

Section 7.2, other than pursuant to Section 7.2(b), until such failure to
deliver is cured (but not including the date of such delivery).

 

7.3                               Deployment Verification.  Borrower shall use
commercially reasonable efforts to procure the right for the Lender accompanied
by a representative of Borrower to come upon the premises of sites in New York
State where additional GenDrive units are deployed in fulfillment of the
Deployment Commitment in order to verify such deployment.  The Lender’s right to
verify such deployment at such sites shall be at reasonable intervals and
subject to reasonable restrictions relating to advanced notice, time of day,
compliance with security procedures and interference with business operations.

 

7.4                               Performance of Contracts.  Borrower shall
perform its obligations under the Project Documents and the Material Financing
Agreements (Covenant).  Borrower shall cause ServiceCo to perform its
obligations under the Master Agreement and the confirmations thereunder in
accordance with the terms thereof.

 

7.5                               Further Assurances.  Borrower shall from time
to time execute, deliver and file, alone or with Lender, any financing
statements, security agreements, collateral assignments, notices, control
agreements, or other documents to perfect or give the highest priority to
Lender’s Lien on the Collateral (subject to Permitted Liens) as Lender may
reasonably request from time to time; provided that, notwithstanding any other
provision of this Agreement, at no time shall leasehold mortgages be required. 
Borrower shall from time to time procure any instruments or documents as may be
reasonably requested by Lender, and take all further action that may be
necessary and that Lender may reasonably request, to perfect and protect the
Liens granted hereby and thereby in accordance with the Loan Documents.  In
addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements
(including an indication that the financing statement covers “all assets or all
personal property” of Borrower in accordance with Section 9-504 of the UCC)
without the signature of Borrower either in Lender’s name or in the name of
Lender as agent and attorney-in-fact for Borrower.  Borrower shall protect and
defend Borrower’s title to the Collateral and Lender’s Lien thereon against all
Persons claiming any interest adverse to Borrower or Lender other than Permitted
Liens. Notwithstanding anything to the contrary in this Agreement, Borrower
shall have no obligation to take any action under the law of any jurisdiction,
other than a jurisdiction of the United States, for, or with respect to, the
granting of any security interest or lien, the pledging of any interest, or the
perfecting of any security interest, lien or pledge.

 

7.6                               Indebtedness; Project Financing Agreements. 
Borrower shall not create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any material Indebtedness or any material
obligations under an Project Financing Agreement or take any actions which
impose on Borrower an obligation to prepay any Indebtedness or any Project
Financing Agreement, except for (a) the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion, (b) purchase money Indebtedness or obligations under any
Project Financing Agreement pursuant to its then applicable payment or rent
schedule or (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to any Borrower, or (ii) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower.

 

7.7                               Collateral.  Borrower shall at all times keep
the Collateral and all other property and assets used in Borrower’s business or
in which Borrower now or hereafter holds any interest free and clear from

 

34

--------------------------------------------------------------------------------


 

any legal process or Liens whatsoever (except for Permitted Liens), and shall
give Lender prompt written notice of any known legal process affecting the
Collateral, such other property and assets, in each case, with a value in excess
of $250,000, or any Liens thereon, provided however, that the Collateral and
such other property and assets may be subject to Permitted Liens except that
there shall be no Liens whatsoever on Intellectual Property.  Borrower shall not
agree with any Person other than Lender not to encumber its property (other than
holders of Permitted Liens). Borrower shall cause its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens,
provided, however, that there shall be no liens whatsoever on Intellectual
Property), and shall give Lender prompt written notice of any known legal
process affecting such Subsidiary’s assets with a value in excess of $250,000.

 

7.8                               Investments.  Borrower shall not directly or
indirectly acquire or own, or make any Investment in or to any Person, or permit
any of its Subsidiaries so to do, other than Permitted Investments.

 

7.9                               Distributions.  Borrower shall not, and shall
not allow any Subsidiary to (a) repurchase or redeem any class of stock or other
equity interest other than (i) pursuant to employee, director or consultant
repurchase plans, employee stock option plans, the Series C Repurchase Agreement
(subject to, for the avoidance of doubt, the specified cumulative limit in the
definition “Permitted Series C Repurchases”),  or agreements entered into in the
ordinary course of business, or other similar agreements or in connection with
withholding taxes (including in connection with restricted stock agreements)
incurred solely in connection with the foregoing, provided, however, in each
case the repurchase or redemption price does not exceed the original
consideration paid for such stock or equity interest (other than the net
exercise of any stock options), or (b) declare or pay any cash dividend or make
a cash distribution on any class of stock or other equity interest, except that
(i) a Subsidiary may pay dividends or make distributions to Borrower and (ii) so
long as no Event of Default has occurred and is continuing, Borrower may pay
cash dividends pursuant to Permitted Series C Repurchases (subject to, for the
avoidance of doubt, the cumulative limit indicated in such definition), or
(c) lend money to any employees, officers or directors or guarantee the payment
of any such loans granted by a third party in excess of $100,000 in the
aggregate outstanding other than Permitted Investments or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate; provided that notwithstanding clauses (a) and
(b) above, so long as no Event of Default has occurred and is continuing,
Borrower may repurchase and redeem (including for cash or for shares of common
stock of Plug Power), and may make cash payments with respect to, the Series D
Preferred Stock, in each case, so long as such cash payments do not to exceed
$20,000,000 in the aggregate (or such higher amounts as the Lender may approve
in writing).

 

7.10                        Transfers.  Except for Permitted Transfers, Borrower
shall not, and shall not allow any Subsidiary to, voluntarily or involuntarily
transfer, sell, lease, license, lend or in any other manner convey any
equitable, beneficial or legal interest in any material portion of its assets or
in any material portion of the assets of any Project.

 

7.11                        Mergers or Acquisitions.  Borrower shall not merge
or consolidate, or permit any of its Subsidiaries to merge or consolidate, with
or into any other business organization (other than mergers or consolidations of
(a) a Subsidiary which is not a Borrower into another Subsidiary or into
Borrower or (b)

 

35

--------------------------------------------------------------------------------


 

a Borrower into another Borrower), or acquire, or permit any of its Subsidiaries
to acquire, all or substantially all of the capital stock or property of another
Person.

 

7.12                        Taxes.  Borrower and its Subsidiaries shall pay when
due all material taxes, fees or other charges of any nature whatsoever (together
with any related interest or penalties) now or hereafter imposed or assessed
against Borrower, Lender or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom.  Borrower shall file on or before the
due date therefor all personal property tax returns in respect of the
Collateral.  Notwithstanding the foregoing, Borrower may contest, in good faith
and by appropriate proceedings, taxes for which Borrower maintains adequate
reserves therefor in accordance with GAAP.

 

7.13                        Corporate Changes.  Neither Borrower nor any
Qualified Subsidiary shall change its corporate name, legal form or jurisdiction
of formation without twenty (20) days’ prior written notice to Lender.  Neither
Borrower nor any Subsidiary shall suffer a Change in Control. Neither Borrower
nor any Subsidiary shall relocate its chief executive office or its principal
place of business unless: (i) it has provided prior written notice to Lender;
and (ii) in the case of any Domestic Subsidiaries, such relocation shall be
within the United States of America.  Neither Borrower nor any Qualified
Subsidiary shall relocate any item of Collateral (other than (x) sales of
Inventory in the ordinary course of business, (y) relocations of Equipment
having a value of up to $250,000 in any fiscal year in each customer site, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Lender, (ii) such relocation is within the continental United States
of America and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to
Lender.

 

7.14                        Deposit Accounts.

 

(a)                         Subject to Section 4.5, neither Borrower nor any
Qualified Subsidiary shall maintain any Deposit Accounts, or accounts holding
Investment Property (other than, in each case, any Project Restricted Accounts
or other Deposit Accounts excluded pursuant to Section 3.2), except with respect
to which Lender has an Account Control Agreement.

 

(b)                         All released funds (either cash, cash equivalents or
investment securities) in a Project Restricted Account or other Deposit Accounts
excluded pursuant to Section 3.2 shall, immediately upon release (either by law
or contract), (A) in the case of Escrow Release Amounts, be directed pursuant to
a letter of direction to Lender at the Lender Account, and (B) in the case of
all other released amounts, shall be deposited in an account subject to an
Account Control Agreement in favor of Lender (provided that if such released
funds are released to an SPE such SPE shall promptly distribute such released
amounts to Borrower (to an account subject to an Account Control Agreement) to
the extent such SPE is permitted to do so under the documentation of its SPE
Project Financing.  For the avoidance of doubt, funds will be considered
released (i) if the Borrower is the title owner of the relevant account, when
such funds are no longer required to serve as collateral pursuant to the same
Project Financing Agreement and (ii) if a Project Lender or other Person is the
title owner of the relevant account, when such Project Lender or other Person
has delivered such funds to the Borrower.  Furthermore, no funds used as
collateral for, or otherwise restricted with respect to, one Project Financing
Agreement shall be used as collateral for any other Project Financing Agreement,
unless such cross-collateralization shall be pursuant to an SPE Project
Financing permitted hereunder and disclosed in writing to Lender.

 

36

--------------------------------------------------------------------------------


 

In the event that any Project Restricted Account or other Deposit Account
excluded pursuant to Section 3.2 shall not be the subject of an irrevocable
letter of direction, Borrower shall, prior to each release of any funds
constituting Escrow Release Amounts, direct the escrow agent or other entity
administering such Project Restricted Account immediately to pay such funds to
the Lender at the Lender Account. In the event that any funds constituting
Escrow Release Amounts are paid to Borrower, Borrower shall hold all such
amounts in trust for the benefit of Lender and shall, within not more than two
(2) Business Days, pay over all such amounts directly to the Lender at the
Lender Account.

 

(c)                          Promptly, and in any event within three
(3) Business Days following maturity, satisfaction or termination of any Project
Financing Agreement, all funds in each Project Restricted Account or other
Deposit Accounts excluded pursuant to Section 3.2 associated with such Project
Financing Agreement shall be transferred to an account subject to an Account
Control Agreement in favor of Lender.

 

(d)                         If, at any time, the aggregate amount of cash held
in any Silicon Valley Bank deposit or securities account exceeds $300,000,
Borrower shall transfer such funds in excess of $300,000 within five
(5) Business Days to an account held at M&T Bank or Wilmington Trust, in either
case, subject to an Account Control Agreement.

 

(e)                          Borrower shall not, without the prior written
consent of Lender, open any additional Project Restricted Account with SunTrust
Bank, or any affiliate thereof, beyond any Project Restricted Accounts in
existence as of the date hereof. Borrower shall, within sixty (60) days of the
Closing Date, replace any Project Restricted Account with SunTrust Bank, or any
affiliate thereof, with a Project Restricted Account with another financial
institution acceptable to Lender in its sole discretion.

 

7.15                        Joinders.

 

(a)                         Borrower shall notify Lender of each Subsidiary
formed subsequent to the Initial Closing Date and, within 15 days of formation,
shall cause any such Qualified Subsidiary to execute and deliver to Lender a
Joinder Agreement.

 

(b)                         Upon any existing Subsidiary becoming a Qualified
Subsidiary as required in Section 7.13(a) (a) such Subsidiary shall take all
actions and steps required by Lender in order to perfect Lender’s security
interest in such Subsidiary’s assets, including without limitation all such
steps under any local laws, and (b) notwithstanding Section 3.2 to the contrary,
Borrower or any other Subsidiary of Borrower shall grant Lender 100% of all
outstanding shares of capital stock of such new Qualified Subsidiary or any
Subsidiary that directly or indirectly holds securities of such new Qualified
Subsidiary.

 

7.16                        Foreign Subsidiary Voting Rights.  Borrower shall
not, and shall not permit any Subsidiary, to amend or modify any governing
document of any Foreign Subsidiary of Borrower or of any entity solely holding
the equity interests of any Foreign Subsidiary of Borrower the effect of which
is to require a vote of greater than 50.1% of the equity interests or voting
rights of such entity for any decision or action of such entity.

 

7.17                        Project Documents.  Borrower shall not amend, modify
or waive any provision or term of any Project Document or any Material Financing
Agreement (Covenant), in a manner materially adverse to Lender.

 

37

--------------------------------------------------------------------------------


 

7.18                        Notification of Event of Default.  Borrower shall
notify Lender promptly and in any case within three (3) Business Days of
Borrower obtaining knowledge of the occurrence of any Event of Default, and any
termination, default or event of default or any allegation or notice thereof
under any Project Document, Material Financing Agreement (Notice) or under any
subordination agreement.

 

7.19                        Use of Term Loan Proceeds.  The proceeds of the Term
Loans shall be used for the development, manufacture, marketing, sales,
delivery, monitoring, servicing and support of fuel cell systems and hydrogen
infrastructure to be deployed in part in the State of New York and related
administration and similar activities, to support in part the growth of jobs in
the State of New York and indirectly in part for the purposes of reducing
greenhouse gas emissions in New York and for the payment of fees and transaction
costs in connection with this Agreement.

 

7.20                        Step-In Rights. (a) If an Event of Default has
occurred and is continuing under Section 9.5 below or (b) Plug Power’s failure
to perform in any material respect the servicing requirements for fuel cell
systems under any Specified Customer Agreements, which failure would entitle the
customer thereunder to terminate such Specified Customer Agreement, replace
Borrower or to withhold the payment of any material amount payable by such
customer to the Borrower under such Specified Customer Agreement, then the
Lender shall have, with respect to the relevant Specified Customer Agreement,
the right to exercise its rights thereunder and under the Loan Documents to
cause ServiceCo to be substituted for and to replace Borrower in performing Plug
Power’s Maintenance Services under such Specified Customer Agreement.

 

7.21                        Audit.  Borrower shall permit the representatives of
Lender, at the expense of Borrower, from time to time during normal business
hours upon reasonable notice, to (a) visit and inspect Borrower’s offices or
properties or any other place where Collateral is located to inspect the
Collateral and/or to examine and/or audit all of Borrower’s books of account,
records, reports and other papers related to the Advances, provided, that,
unless an Event of Default is then continuing, the Borrower shall only be
required to reimburse the expenses of Lender’s representatives for two (2) such
visits in any calendar year, (b) make copies and extracts therefrom, and
(c) discuss Borrower’s business, operations, prospects, properties, assets,
liabilities, condition with its officers and independent public accountants (and
by this provision such officers and accountants are authorized to discuss the
foregoing), provided, that Lender shall provide Borrower with notice at least
two (2) Business Days prior to first initiating any such communication under
this clause (c), and Borrower shall have the opportunity to be present for such
communication, provided, further, that no such notice shall be required at any
time during the existence of a Default or an Event of Default with respect to
Borrower and provided, further, that any such communication between Lender, as
the case may be, and Borrower’s independent public accountants pursuant to this
Section 7.21 shall occur at any time during the existence of a Default or Event
of Default and otherwise, up to two (2) times in any calendar year. Borrower
shall cause Borrower’s officers to meet with Lender at least once per quarter,
if requested by Lender (which meeting may take place telephonically if requested
by Lender), to review Borrower’s operations, prospects, properties, assets,
liabilities and condition.

 

7.22                        Borrower shall not (without the consent of Lender,
such consent not to be unreasonably withheld or delayed), make any material
change in its (a) accounting policies or reporting practices, except as required
by GAAP or (b) fiscal years or fiscal quarters. The fiscal year of Borrower
shall end on December 31.

 

38

--------------------------------------------------------------------------------


 

SECTION 8.  [RESERVED]

 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1                               Payments.  Borrower fails to pay (i) any
payment of principal or interest due under this Agreement on the due date or
(ii) any other payment due on the Secured Obligations hereunder within ten
(10) Business Days; provided, however, that an Event of Default shall not occur
on account of a failure to pay due solely to an administrative or operational
error of Lender or Borrower’s bank if Borrower had the funds to make the payment
when due and makes the payment within three (3) Business Days following
Borrower’s knowledge of such failure to pay; or

 

9.2                               Covenants.  Borrower (a) breaches or defaults
in the performance of any covenant or Secured Obligation under Sections 7.4,
7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.17 or 7.19 of this Agreement, or
(b) breaches or defaults in the performance of any covenant or Secured
Obligation under this Agreement (other than Sections 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.14, 7.15, 7.17 and 7.19), or any of the other Loan Documents or any other
agreement among Borrower and Lender and such default continues for more than
fifteen (15) Business Days after the earlier of the date on which (i) Lender has
given notice of such default to Borrower and (ii) Borrower has actual knowledge
of such default; or

 

9.3                               Representations.  Any representation or
warranty made by Borrower in any Loan Document shall have been false or
misleading in any material respect (or, to the extent such representation and
warranty contains qualifications as to materiality, it shall have been false or
misleading in any respect) when made or when deemed made;

 

9.4                               Amortization Schedule.  On any Balance Test
Date, the outstanding balance of all Advances is not equal to or less than the
amount set forth opposite such Balance Test Date on the Amortization Schedule;
or

 

9.5                               Insolvency.  Borrower (A) (i) shall make an
assignment for the benefit of creditors; or (ii) shall be unable to pay its
debts as they become due, or be unable to pay or perform under the Loan
Documents, or shall become insolvent; or (iii) shall file a voluntary petition
in bankruptcy; or (iv) shall file any petition, answer, or document seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances; or (v) shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, or liquidator of Borrower
or of all or any substantial part (i.e., 33-1/3% or more) of the assets or
property of Borrower; or (vi) shall cease operations of its business as its
business has normally been conducted, or terminate substantially all of its
employees; or (vii) Borrower or its directors or majority shareholders shall
take any action initiating any of the foregoing actions described in
clauses (i) through (vi); or (B) either (i) forty-five (45) days shall have
expired after the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the

 

39

--------------------------------------------------------------------------------


 

court in which such proceedings are pending shall enter a decree or order
granting the relief sought in any such proceedings; or (v) forty-five (45) days
shall have expired after the appointment, without the consent or acquiescence of
Borrower, of any trustee, receiver or liquidator of Borrower or of all or any
substantial part of the properties of Borrower without such appointment being
vacated; or

 

9.6                               Attachments; Judgments.  Any portion of
Borrower’s assets is attached or seized, or a levy is filed against any such
assets, or a judgment or judgments is/are entered for the payment of money (not
covered by independent third party insurance as to which liability has not been
rejected by such insurance carrier), individually or in the aggregate, of at
least $600,000, or Borrower is enjoined or in any way prevented by court order
from conducting any part of its business; or

 

9.7                               Other Obligations.  The occurrence (beyond any
applicable grace or cure period) of any default under any agreement or
obligation of Borrower under any material Project Document or Material Financing
Agreement (Covenant), which default entitles the lessor or lender thereunder to
accelerate Borrower’s obligations thereunder or exercise any of the rights of a
secured creditor.

 

SECTION 10.  REMEDIES

 

10.1                        General.  Upon and during the continuance of any one
or more Events of Default, (i) Lender may accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Lender may, at
its option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Lender an
irrevocable power of attorney coupled with an interest, and (iii) Lender may
notify any of Borrower’s account debtors to make payment directly to Lender,
compromise the amount of any such account on Borrower’s behalf and endorse
Lender’s name without recourse on any such payment for deposit directly to
Lender’s account.  Lender may exercise all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under the
UCC and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral.  All Lender’s rights and remedies shall be cumulative and not
exclusive.

 

10.2                        Collection; Foreclosure.  Upon the occurrence and
during the continuance of any Event of Default, Lender may at any time or from
time to time, apply, collect, liquidate, sell in one or more sales, lease or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as Lender may elect.  Any such sale may be made either at public or private sale
at its place of business or elsewhere.  Borrower agrees that any such public or
private sale may occur upon ten (10) calendar days’ prior written notice to
Borrower.  Lender may require Borrower to assemble the Collateral and make it
available to Lender at a place designated by Lender that is reasonably
convenient to Lender and Borrower.  The proceeds of any sale, disposition or
other realization upon all or any part of the Collateral shall be applied by
Lender in the following order of priorities:

 

40

--------------------------------------------------------------------------------


 

First, to Lender in an amount sufficient to pay in full Lender’s reasonable
documented costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

 

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3                        No Waiver.  Lender shall be under no obligation to
marshal any of the Collateral for the benefit of Borrower or any other Person,
and Borrower expressly waives all rights, if any, to require Lender to marshal
any Collateral.

 

10.4                        Cumulative Remedies.  The rights, powers and
remedies of Lender hereunder shall be in addition to all rights, powers and
remedies given by statute or rule of law and are cumulative.  The exercise of
any one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Lender.

 

SECTION 11.  MISCELLANEOUS

 

11.1                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective only to the
extent and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2                        Notice.  Except as otherwise provided herein, any
notice, demand, request, consent, approval, declaration, service of process or
other communication (including the delivery of Financial Statements) that is
required, contemplated, or permitted under the Loan Documents or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

 

(a)                                 If to Lender:

 

NY GREEN BANK
1359 Broadway
19th Floor
New York, NY 10018-7842
Attention: Operations & Finance

 

41

--------------------------------------------------------------------------------


 

Telephone: 212-379-6260
Facsimile: 888-895-0504
Email: financeops@greenbank.ny.gov with a copy to
nygreenbank.notices@sscinc.com

 

and with a copy to

 

Maximilian Heering
Telephone:  212-379-4101
Email: maximilian.heering@greenbank.ny.gov

 

and

 

Tony Hack

Telephone: 212-379-4102

tony.hack@greenbank.ny.gov

 

and with a copy to

 

SS&C GlobeOp

c/o NY Green Bank

4 Times Square, 5th Floor

New York, NY 10036

Attn:  Timothy Benham

 

(b)                                 If to Borrower:

 

PLUG POWER INC.

Attention:  Paul Middleton

968 Albany Shaker Road

Latham, NY 12110

email: pmiddleton@plugpower.com
Telephone: 518-738-0281

 

or to such other address as each party may designate for itself by like notice.

 

11.3                        Entire Agreement; Amendments.

 

(a)                         This Agreement and the other Loan Documents
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and thereof, and supersede and replace in
their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof.

 

(b)                         No amendment, modification, consent or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by either party therefrom, shall be effective

 

42

--------------------------------------------------------------------------------


 

unless the same shall be in writing and signed by an officer of both parties,
and then shall be effective only in the specific instance and for the specific
purpose for which given.

 

11.4                        No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

11.5                        No Waiver.  The powers conferred upon Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Lender to exercise any such powers.  No omission or delay by Lender at any time
to enforce any right or remedy reserved to it, or to require performance of any
of the terms, covenants or provisions hereof by Borrower at any time designated,
shall be a waiver of any such right or remedy to which Lender is entitled, nor
shall it in any way affect the right of Lender to enforce such provisions
thereafter.

 

11.6                        Survival.  All agreements, representations and
warranties contained in this Agreement and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Lender
and shall survive the execution and delivery of this Agreement.  Sections 2.7
and 7.3 shall survive the termination of this Agreement until the earlier to
occur of (i) the date Lender no longer holds a Commitment Surcharge in escrow
pursuant to Sections 2.7, Sections 7.2 and 7.3 and (ii) the second anniversary
of the Term Loan Maturity Date. Section 6.3 shall survive the termination of
this Agreement.

 

11.7                        Successors and Assigns.  The provisions of this
Agreement and the other Loan Documents shall inure to the benefit of and be
binding on Borrower and its permitted assigns (if any).  Borrower shall not
assign its obligations under this Agreement or any of the other Loan Documents
without Lender’s express prior written consent, and any such attempted
assignment shall be void and of no effect.  Lender may assign, transfer, or
endorse its rights hereunder and under the other Loan Documents without prior
notice to Borrower, and all of such rights shall inure to the benefit Lender’s
successors and assigns; provided that as long as no Event of Default has
occurred and is continuing, Lender may not assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a Designated
Competitor of Borrower, it being acknowledged that in all cases, any transfer to
an Affiliate of Lender shall be allowed.

 

11.8                        Governing Law.  This Agreement shall be construed in
accordance with the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
regard to any rule of conflicts of law that would result in the application of
the substantive law of any jurisdiction other than the State of New York. 
Nothing in this Agreement shall require any unlawful action or inaction by
either party.

 

11.9                        Consent to Jurisdiction and Venue.  EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(i)                             IN ACCORDANCE WITH THE PROVISIONS OF NY CLS CPLR
§ 505, SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN

 

43

--------------------------------------------------------------------------------


 

DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY;

 

(ii)                          CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii)                       AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS
ADDRESS SET FORTH BENEATH ITS SIGNATURE HERETO OR AT SUCH OTHER ADDRESS OF WHICH
THE LENDER SHALL HAVE BEEN NOTIFIED IN ACCORDANCE WITH SECTION 11.2; AND

 

(iv)                      AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

(b)                                 Mutual Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

11.10                 Professional Fees.  Borrower promises to pay Lender’s fees
and reasonable documented expenses necessary to finalize the loan documentation,
including but not limited to reasonable documented attorneys’ fees, UCC
searches, filing costs, and other miscellaneous expenses (including with respect
to due diligence).  In addition, Borrower promises to pay any and all reasonable
documented attorneys’ and other professionals’ fees and expenses incurred by
Lender after the Closing Date in connection with or related to:  (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents;  (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Lender in any adversary proceeding or contested matter commenced or continued by
or on behalf of Borrower’s estate, and any appeal or review thereof.

 

11.11                 Confidentiality.  Lender acknowledges that certain items
of Collateral and information provided to Lender by Borrower are confidential
and proprietary information of Borrower, if and to the extent such information
either (x) is marked as confidential by Borrower at the time of disclosure, or
(y)

 

44

--------------------------------------------------------------------------------


 

should reasonably be understood to be confidential (the “Confidential
Information”).  Accordingly, Lender agrees that any Confidential Information it
may obtain in the course of acquiring, administering, or perfecting Lender’s
security interest in the Collateral shall not be disclosed to any other Person
or entity in any manner whatsoever, in whole or in part, without the prior
written consent of Borrower, except that Lender may disclose any such
information:  (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its Affiliates if Lender in its
reasonable good faith discretion determines that any such party should have
access to such information in connection with such party’s responsibilities in
connection with the Loan or this Agreement and, provided that such recipient of
such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information which are no less restrictive than the terms of this
Section 11.11; (b) if such information is generally available to the public;
(c) if required or appropriate in any report, statement or testimony required by
law or order of any Governmental Authority submitted to any governmental
authority having or claiming to have jurisdiction over Lender; (d) if required
or appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Lender’s counsel;
I to comply with any legal requirement or law applicable to Lender; (f) to the
extent reasonably necessary in connection with the exercise of any right or
remedy under any Loan Document, including Lender’s sale, lease, or other
disposition of Collateral after the occurrence of an Event of Default; (g) to
any participant or assignee of Lender or any prospective participant or
assignee; provided, that such participant or assignee or prospective participant
or assignee agrees in writing to be bound by this Section prior to disclosure;
or (h) otherwise with the prior written consent of Borrower; provided, that any
disclosure made in violation of this Agreement shall not affect the obligations
of Borrower or any of its Affiliates or any guarantor under this Agreement or
the other Loan Documents.  NOTWITHSTANDING ANY PROVISION OF THIS SECTION 11.11
TO THE CONTRARY, BORROWER ACKNOWLEDGES AND AGREES THAT ALL INFORMATION, IN ANY
FORMAT, SUBMITTED TO LENDER SHALL BE SUBJECT TO AND TREATED IN ACCORDANCE WITH
THE NYS FREEDOM OF INFORMATION LAW (“FOIL,” PUBLIC OFFICERS LAW, SECTION 6).
PURSUANT TO FOIL, LENDER IS REQUIRED TO MAKE AVAILABLE TO THE PUBLIC, UPON
REQUEST, RECORDS OR PORTIONS THEREOF WHICH IT POSSESSES, UNLESS THAT INFORMATION
IS STATUTORILY EXEMPT FROM DISCLOSURE. THEREFORE, UNLESS THE AGREEMENT
SPECIFICALLY REQUIRES OTHERWISE, BORROWER SHOULD SUBMIT INFORMATION TO LENDER IN
A NON-CONFIDENTIAL, NON-PROPRIETARY FORMAT. FOIL DOES PROVIDE THAT LENDER
MAY DENY ACCESS TO RECORDS OR PORTIONS THEREOF THAT “ARE TRADE SECRETS OR ARE
SUBMITTED TO AN AGENCY BY A COMMERCIAL ENTERPRISE OR DERIVED FROM INFORMATION
OBTAINED FROM A COMMERCIAL ENTERPRISE AND WHICH IF DISCLOSED WOULD CAUSE
SUBSTANTIAL INJURY TO THE COMPETITIVE POSITION OF THE SUBJECT ENTERPRISE.” SEE
PUBLIC OFFICERS LAW, § 87(2)(D). ACCORDINGLY, IF THIS AGREEMENT SPECIFICALLY
REQUIRES SUBMISSION OF INFORMATION IN A FORMAT BORROWER CONSIDERS A PROPRIETARY
AND/OR CONFIDENTIAL TRADE SECRET, BORROWER SHALL FULLY IDENTIFY AND PLAINLY
LABEL THE INFORMATION “CONFIDENTIAL” OR “PROPRIETARY” AT THE TIME OF DISCLOSURE.
BY SO MARKING SUCH INFORMATION, BORROWER REPRESENTS THAT THE INFORMATION HAS
ACTUAL OR POTENTIAL SPECIFIC COMMERCIAL OR COMPETITIVE VALUE TO THE COMPETITORS
OF BORROWER. WITHOUT LIMITATION, INFORMATION WILL NOT BE CONSIDERED CONFIDENTIAL
OR PROPRIETARY IF IT IS OR HAS BEEN (I) GENERALLY KNOWN OR

 

45

--------------------------------------------------------------------------------


 

AVAILABLE FROM OTHER SOURCES WITHOUT OBLIGATION CONCERNING ITS CONFIDENTIALITY;
(II) MADE AVAILABLE BY THE OWNER TO OTHERS WITHOUT OBLIGATION CONCERNING ITS
CONFIDENTIALITY; OR (III) ALREADY AVAILABLE TO LENDER WITHOUT OBLIGATION
CONCERNING ITS CONFIDENTIALITY. IN THE EVENT OF A FOIL REQUEST, IT IS LENDER’S
POLICY TO CONSIDER RECORDS AS MARKED ABOVE PURSUANT TO THE TRADE SECRET
EXEMPTION PROCEDURE SET FORTH IN 21 NEW YORK CODES RULES & REGULATIONS § 501.6
AND ANY OTHER APPLICABLE LAW OR REGULATION. HOWEVER, LENDER CANNOT GUARANTEE THE
CONFIDENTIALITY OF ANY INFORMATION SUBMITTED. MORE INFORMATION ON FOIL, AND THE
RELEVANT STATUTORY LAW AND REGULATIONS, CAN BE FOUND AT THE WEBSITE FOR THE
COMMITTEE ON OPEN GOVERNMENT (HTTP://WWW.DOS.STATE.NY.US/COOG/FOIL2.HTML) AND
LENDER’S REGULATIONS, PART 501.

 

11.12                 Assignment of Rights.  Borrower acknowledges and
understands that Lender may, subject to Section 11.7, sell and assign all or
part of its interest hereunder and under the Loan Documents to any Person or
entity with assets valued at not less than $500,000,000 (an “Assignee”).  After
such assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Lender hereunder with respect to the interest so assigned; but
with respect to any such interest not so transferred, Lender shall retain all
rights, powers and remedies hereby given.  No such assignment by Lender shall
relieve Borrower of any of its obligations hereunder.  Lender agrees that in the
event of any transfer by it of the Note(s) (if any), it will endorse thereon a
notation as to the portion of the principal of the Note(s), which shall have
been paid at the time of such transfer and as to the date to which interest
shall have been last paid thereon.  Lender, acting solely for this purpose as an
agent of the Borrower, shall maintain a register for the recordation of the
names and addresses of the Lenders, and the Term Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower and  Lender shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

11.13                 Revival of Secured Obligations.  This Agreement and the
Loan Documents shall remain in full force and effect and continue to be
effective if any petition is filed by or against Borrower for liquidation or
reorganization, if Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Lender.  The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Lender,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Lender or by
any obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment, performance,
or transfer of Collateral had not been made.  In the event that any payment, or
any part thereof, is rescinded, reduced, avoided, avoidable, restored, returned,
or recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
until the Secured Obligations (other than contingent obligations for which no
claim has been asserted) are fully satisfied.

 

46

--------------------------------------------------------------------------------


 

11.14                 Counterparts.  This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
signature page of this Agreement by telecopier or other electronic means shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

11.15                 No Third Party Beneficiaries.  No provisions of the Loan
Documents are intended, nor will be interpreted, to provide or create any
third-party beneficiary rights or any other rights of any kind in any Person
other than Lender and Borrower unless specifically provided otherwise herein,
and, except as otherwise so provided, all provisions of the Loan Documents will
be personal and solely among Lender, the Lender and the Borrower.

 

11.16                 Publicity.  None of the parties hereto nor any of its
respective member businesses and Affiliates shall, without the other parties’
prior written consent (which shall not be unreasonably withheld or delayed),
publicize or use (a) the other party’s name (including a brief description of
the relationship among the parties hereto), logo or hyperlink to such other
parties’ web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “Publicity Materials”); (b) the
names of officers of such other parties in the Publicity Materials; and (c) such
other parties’ name, trademarks, servicemarks in any news or press release
concerning such party; provided however, notwithstanding anything to the
contrary herein, no such consent shall be required (i) to the extent necessary
to comply with the requests of any regulators, legal requirements or laws
applicable to such party, pursuant to any listing agreement with any national
securities exchange (so long as such party provides prior notice to the other
party hereto to the extent reasonably practicable) and (ii) to comply with
Section 11.12.  NOTWITHSTANDING THE FOREGOING, BORROWER HEREBY AGREES THAT
LENDER OR ANY OF ITS AFFILIATES MAY (I) AGGREGATE AND ANONYMIZE DATA PROVIDED TO
THE LENDER FOR USE AND PUBLIC DISCLOSURE IN REPORTS OR IN ACCORDANCE WITH
LENDER’S REGULATORY REQUIREMENTS, (II) DISCLOSE A GENERAL DESCRIPTION OF
TRANSACTIONS ARISING UNDER THE LOAN DOCUMENTS FOR ADVERTISING, MARKETING,
REGULATORY OR OTHER SIMILAR PURPOSES AND (III) USE BORROWER’S NAME, LOGO OR
OTHER INDICIA GERMANE TO SUCH PARTY IN CONNECTION WITH SUCH ADVERTISING,
MARKETING OR OTHER SIMILAR PURPOSES. BORROWER ACKNOWLEDGES THAT IT HAS REVIEWED
A PRELIMINARY DRAFT OF THE TRANSACTION PROFILE FOR THE ADDITIONAL TERM LOAN THAT
LENDER IS REQUIRED TO POST PUBLICLY IN ACCORDANCE WITH ITS REGULATORY
REQUIREMENTS, AND BORROWER AGREES LENDER MAY POST THE TRANSACTION PROFILE FOR
THE ADDITIONAL TERM LOAN, ONCE FINALIZED, ON ITS WEBSITE AND IN ITS
PUBLICLY-FILED METRICS REPORTS.

 

11.17                 Multiple Borrowers.

 

(a)                         Borrower’s Agent. Each of the Borrowers hereby
irrevocably appoints Plug Power Inc. as its agent, attorney-in-fact and legal
representative for all purposes, including requesting disbursement of the Term
Loan and receiving account statements and other notices and communications to
Borrowers (or any of them) from the Lender. The Lender may rely, and shall be
fully protected in relying, on any request for the Term Loan, disbursement
instruction, report, information or any other notice or communication made or
given by the Company, whether in its own name or on behalf of one or more of

 

47

--------------------------------------------------------------------------------


 

the other Borrowers, and the Lender shall not have any obligation to make any
inquiry or request any confirmation from or on behalf of any other Borrower as
to the binding effect on it of any such request, instruction, report,
information, other notice or communication, nor shall the joint and several
character of the Borrowers’ obligations hereunder be affected thereby.

 

(b)                                 Waivers.  Each Borrower hereby waives: 
(i) any right to require the Lender to institute suit against, or to exhaust its
rights and remedies against, any other Borrower or any other person, or to
proceed against any property of any kind which secures all or any part of the
Secured Obligations, or to exercise any right of offset or other right with
respect to any reserves, credits or deposit accounts held by or maintained with
Lender or any Indebtedness of Lender to any other Borrower, or to exercise any
other right or power, or pursue any other remedy Lender may have; (ii) any
defense arising by reason of any disability or other defense of any other
Borrower or any guarantor or any endorser, co-maker or other person, or by
reason of the cessation from any cause whatsoever of any liability of any other
Borrower or any guarantor or any endorser, co-maker or other person, with
respect to all or any part of the Secured Obligations, or by reason of any act
or omission of the Lender or others which directly or indirectly results in the
discharge or release of any other Borrower or any guarantor or any other person
or any Secured Obligations or any security therefor, whether by operation of law
or otherwise; (iii) any defense arising by reason of any failure of the Lender
to obtain, perfect, maintain or keep in force any Lien on, any property of any
Borrower or any other person; (iv) any defense based upon or arising out of any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any other Borrower
or any guarantor or any endorser, co-maker or other person, including without
limitation any discharge of, or bar against collecting, any of the Secured
Obligations (including without limitation any interest thereon), in or as a
result of any such proceeding.  Until all of the Secured Obligations have been
paid, performed, and discharged in full, nothing shall discharge or satisfy the
liability of any Borrower hereunder except the full performance and payment of
all of the Secured Obligations.  If any claim is ever made upon the Lender for
repayment or recovery of any amount or amounts received by the Lender in payment
of or on account of any of the Secured Obligations, because of any claim that
any such payment constituted a preferential transfer or fraudulent conveyance,
or for any other reason whatsoever, and the Lender repays all or part of said
amount by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over the Lender or any of its property, or by reason of
any settlement or compromise of any such claim effected by the Lender with any
such claimant (including without limitation any other Borrower), then and in any
such event, each Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Borrower shall be and remain liable to
Lender under this Agreement for the amount so repaid or recovered, to the same
extent as if such amount had never originally been received by Lender, and the
provisions of this sentence shall survive, and continue in effect,
notwithstanding any revocation or release of this Agreement.  Each Borrower
hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Borrower, and all
rights of recourse to any assets or property of any other Borrower, and all
rights to any collateral or security held for the payment and performance of any
Secured Obligations, including (but not limited to) any of the foregoing rights
which Borrower may have under any present or future document or agreement with
any other Borrower or other person, and including (but not limited to) any of
the foregoing rights which any Borrower may have under any equitable doctrine of
subrogation, implied contract, or unjust enrichment, or any other equitable or
legal doctrine.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Consents.  Each Borrower hereby consents
and agrees that, without notice to or by Borrower and without affecting or
impairing in any way the obligations or liability of Borrower hereunder, the
Lender may, from time to time before or after revocation of this Agreement, do
any one or more of the following in its sole and absolute discretion: 
(i) accept partial payments of, compromise or settle, renew, extend the time for
the payment, discharge, or performance of, refuse to enforce, and release all or
any parties to, any or all of the Obligations; (ii) grant any other indulgence
to any Borrower or any other Person in respect of any or all of the Secured
Obligations or any other matter; (iii) accept, release, waive, surrender,
enforce, exchange, modify, impair, or extend the time for the performance,
discharge, or payment of, any and all property of any kind securing any or all
of the Secured Obligations or any guaranty of any or all of the Secured
Obligations, or on which the Lender at any time may have a Lien, or refuse to
enforce its rights or make any compromise or settlement or agreement therefor in
respect of any or all of such property; (iv) substitute or add, or take any
action or omit to take any action which results in the release of, any one or
more other Borrowers or any endorsers or guarantors of all or any part of the
Secured Obligations, including, without limitation one or more parties to this
Agreement, regardless of any destruction or impairment of any right of
contribution or other right of Borrower; (v) apply any sums received from any
other Borrower, any guarantor, endorser, or co-signer, or from the disposition
of any Collateral or security, to any Indebtedness whatsoever owing from such
person or secured by such Collateral or security, in such manner and order as
the Lender determines in its sole discretion, and regardless of whether such
Indebtedness is part of the Secured Obligations, is secured, or is due and
payable.  Each Borrower consents and agrees that the Lender shall be under no
obligation to marshal any assets in favor of Borrower, or against or in payment
of any or all of the Secured Obligations.  Each Borrower further consents and
agrees that the Lender shall have no duties or responsibilities whatsoever with
respect to any property securing any or all of the Secured Obligations.  Without
limiting the generality of the foregoing, the Lender shall have no obligation to
monitor, verify, audit, examine, or obtain or maintain any insurance with
respect to, any property securing any or all of the Secured Obligations.

 

(d)                                 Independent Liability.  Each Borrower hereby
agrees that one or more successive or concurrent actions may be brought hereon
against such Borrower, in the same action in which any other Borrower may be
sued or in separate actions, as often as deemed advisable by Lender. Each
Borrower is fully aware of the financial condition of each other Borrower and is
executing and delivering this Agreement based solely upon its own independent
investigation of all matters pertinent hereto, and such Borrower is not relying
in any manner upon any representation or statement of Lender with respect
thereto.  Each Borrower represents and warrants that it is in a position to
obtain, and each Borrower hereby assumes full responsibility for obtaining, any
additional information concerning any other Borrower’s financial condition and
any other matter pertinent hereto as such Borrower may desire, and such Borrower
is not relying upon or expecting the Lender to furnish to it any information now
or hereafter in the Lender’s possession concerning the same or any other matter.

 

(e)                                  Subordination.  All Indebtedness of a
Borrower now or hereafter arising held by another Borrower is subordinated to
the Secured Obligations and the Borrower holding the Indebtedness shall take all
actions reasonably requested by Lender to effect, to enforce and to give notice
of such subordination.

 

11.18                 Iran Divestment Act.  In accordance with Section 2879-c of
the Public Authorities Law, by signing this contract, the Borrower certifies,
for itself and its Affiliates, under penalty of perjury, to the best of its
knowledge and belief, that neither Borrower nor any of its Affiliates is on the
list created

 

49

--------------------------------------------------------------------------------


 

pursuant to paragraph (b) of subdivision 3 of section 165-a of the New York
State Finance Law (See www.ogs.ny.gov/about/regs/ida.asp).

 

(SIGNATURES TO FOLLOW)

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Amended and Restated Loan and Security Agreement as of the day and year first
above written.

 

 

BORROWER:

 

 

 

PLUG POWER INC.

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

EMERGING POWER INC.

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Treasurer

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Treasurer

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted in New York, New York:

 

 

LENDER:

 

 

 

NY GREEN BANK,

 

a Division of the New York State Energy Research & Development Authority

 

 

 

Signature:

/s/ Alfred Griffin

 

 

 

 

Print Name:

Alfred Griffin

 

 

 

 

Title:

President

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

Table of Exhibits and Schedules

 

Exhibit A:

Advance Request

 

Attachment to Advance Request

 

 

Exhibit B:

Term Note

 

 

Exhibit C:

Name, Locations, and Other Information for Borrower

 

 

Exhibit D:

Borrower’s Patents, Trademarks, Copyrights and Licenses

 

 

Exhibit E:

Borrower’s Deposit Accounts and Investment Accounts

 

 

Exhibit F:

Compliance Certificate

 

 

Exhibit G:

Joinder Agreement

 

 

Exhibit H:

Form of Quarterly Production Report

 

 

Exhibit I:

Form of Site Report

 

 

Schedule 1

Subsidiaries

Schedule 1.1

Commitments

Schedule 1A

Existing Permitted Indebtedness

Schedule 1B

Existing Permitted Investments

Schedule 1C

Existing Permitted Liens

Schedule 5.3

Consents, Etc.

Schedule 5.8

Tax Matters

Schedule 5.9

Intellectual Property Claims

Schedule 5.10

Intellectual Property

Schedule 5.11

Borrower Products

Schedule 5.14

Capitalization

Schedule 5.16

Project Matters

Schedule 5.18

Escrow Release Schedule

Schedule 7.2 (c)(i) Future Power Unit or Fueling System Deployments

 

53

--------------------------------------------------------------------------------


 

Schedule 7.2(c)(ii) Future Power Unit or Fueling System Deployments

Schedule 9.4

Amortization Schedule

 

54

--------------------------------------------------------------------------------